EXECUTION COPY
 
 
 Exhibit 10.1

 
[jpmlogo.jpg]
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of
 
July 13, 2011
 
 
among
 
ROGERS CORPORATION
 
The Lenders Party Hereto
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
HSBC BANK USA, NATIONAL ASSOCIATION
and
RBS CITIZENS, NATIONAL ASSOCIATION
as Co-Syndication Agents
 
and
 
FIFTH THIRD BANK
and
CITIBANK, N.A.
as Co-Documentation Agents
 

--------------------------------------------------------------------------------

 
J.P. MORGAN SECURITIES LLC and HSBC BANK USA, NATIONAL ASSOCIATION
as Joint Bookrunners and Joint Lead Arrangers
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

  Page
ARTICLE I Definitions
1
   
SECTION 1.01. Defined Terms
1
SECTION 1.02. Classification of Loans and Borrowings
24
SECTION 1.03. Terms Generally
25
SECTION 1.04. Accounting Terms; GAAP
25
SECTION 1.05. Status of Obligations
25
SECTION 1.06. Amendment and Restatement of the Existing Credit Agreement
26
   
ARTICLE II The Credits
26
   
SECTION 2.01. Commitments
26
SECTION 2.02. Loans and Borrowings
27
SECTION 2.03. Requests for Borrowings
27
SECTION 2.04. Determination of Dollar Amounts
28
SECTION 2.05. Swingline Loans
29
SECTION 2.06. Letters of Credit
30
SECTION 2.07. Funding of Borrowings
33
SECTION 2.08. Interest Elections
34
SECTION 2.09. Termination and Reduction of Commitments
35
SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt
36
SECTION 2.11. Prepayment of Loans
37
SECTION 2.12. Fees
38
SECTION 2.13. Interest
39
SECTION 2.14. Alternate Rate of Interest
40
SECTION 2.15. Increased Costs
40
SECTION 2.16. Break Funding Payments
41
SECTION 2.17. Taxes
42
SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs
45
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
47
SECTION 2.20. Judgment Currency
48
SECTION 2.21. Defaulting Lenders
48
   
ARTICLE III Representations and Warranties
50
   
SECTION 3.01. Organization; Powers; Subsidiaries
50
SECTION 3.02. Authorization; Enforceability
50
SECTION 3.03. Governmental Approvals; No Conflicts
50
SECTION 3.04. Financial Condition; No Material Adverse Change
50
SECTION 3.05. Properties
51
SECTION 3.06. Litigation, Environmental and Labor Matters
51
SECTION 3.07. Compliance with Laws and Agreements
52
SECTION 3.08. Investment Company Status
52
SECTION 3.09. Taxes
52
SECTION 3.10. ERISA
52

 
 
 

--------------------------------------------------------------------------------

 
Table of Contents
(continued)
Page
SECTION 3.11. Disclosure
52
SECTION 3.12. Federal Reserve Regulations.
52
SECTION 3.13. Liens.
52
SECTION 3.14. No Default
52
SECTION 3.15. No Burdensome Restrictions
52
SECTION 3.16. Solvency
52
SECTION 3.17. Insurance
53
SECTION 3.18. Security Interest in Collateral
53
   
ARTICLE IV Conditions
53
   
SECTION 4.01. Effective Date
53
SECTION 4.02. Each Credit Event
54
   
ARTICLE V Affirmative Covenants
55
   
SECTION 5.01. Financial Statements and Other Information
55
SECTION 5.02. Notices of Material Events
56
SECTION 5.03. Existence; Conduct of Business
57
SECTION 5.04. Payment of Obligations
57
SECTION 5.05. Maintenance of Properties; Insurance
57
SECTION 5.06. Books and Records; Inspection Rights
57
SECTION 5.07. Compliance with Laws and Material Contractual Obligations
58
SECTION 5.08. Use of Proceeds
58
SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances
58
   
ARTICLE VI Negative Covenants
59
   
SECTION 6.01. Indebtedness
59
SECTION 6.02. Liens
61
SECTION 6.03. Fundamental Changes and Asset Sales
62
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
62
SECTION 6.05. Swap Agreements
63
SECTION 6.06. Transactions with Affiliates
64
SECTION 6.07. Restricted Payments.
64
SECTION 6.08. Restrictive Agreements.
64
SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents.
65
SECTION 6.10. Sale and Leaseback Transactions.
65
SECTION 6.11. Capital Expenditures.
66
SECTION 6.12. Financial Covenants
66

 
 
ii

--------------------------------------------------------------------------------

 
Table of Contents
(continued)
Page
 
ARTICLE VII Events of Default
66
   
ARTICLE VIII The Administrative Agent
68
   
ARTICLE IX Miscellaneous
72
   
SECTION 9.01. Notices
72
SECTION 9.02. Waivers; Amendments
73
SECTION 9.03. Expenses; Indemnity; Damage Waiver
75
SECTION 9.04. Successors and Assigns
76
SECTION 9.05. Survival
79
SECTION 9.06. Counterparts; Integration; Effectiveness
79
SECTION 9.07. Severability
80
SECTION 9.08. Right of Setoff
80
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
80
SECTION 9.10. WAIVER OF JURY TRIAL
81
SECTION 9.11. Headings
81
SECTION 9.12. Confidentiality
81
SECTION 9.13. USA PATRIOT Act
81
SECTION 9.14. Releases of Subsidiary Guarantors
82
SECTION 9.15. Appointment for Perfection
82

 

 
 
iii

--------------------------------------------------------------------------------

 
Table of Contents
(continued)
Page
SCHEDULES:
 
Schedule 2.01 – Commitments
Schedule 2.02 – Mandatory Cost
Schedule 2.06 – Existing Letters of Credit
Schedule 3.01 – Subsidiaries
Schedule 3.06 – Disclosed Matters
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
 
EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B-1 – Form of Opinion of Loan Parties’ Internal Counsel
Exhibit B-2 – Form of Opinion of Loan Parties’ Outside Counsel
Exhibit C – List of Closing Documents
Exhibit D-1 – Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships)
Exhibit D-2 – Form of U.S. Tax Certificate (Non-U.S. Lenders That Are
Partnerships)
Exhibit D-3 – Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships)
Exhibit D-4 – Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Partnerships)

 
 
iv

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of July 13,
2011 among ROGERS CORPORATION, the LENDERS from time to time party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, HSBC BANK USA, NATIONAL
ASSOCIATION and RBS CITIZENS, NATIONAL ASSOCIATION, as Co-Syndication Agents and
FIFTH THIRD BANK and CITIBANK, N.A., as Co-Documentation Agents.
 
WHEREAS, the Borrower, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent thereunder, are currently party to the Credit Agreement,
dated as of November 23, 2010 (as amended, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”).
 
WHEREAS, the Borrower, the Lenders and the Administrative Agent have agreed to
enter into this Agreement in order to (i) amend and restate the Existing Credit
Agreement in its entirety; (ii) re-evidence the “Secured Obligations” under, and
as defined in, the Existing Credit Agreement, which shall be repayable in
accordance with the terms of this Agreement; and (iii) set forth the terms and
conditions under which the Lenders will, from time to time, make loans and
extend other financial accommodations to or for the benefit of the Borrower.
 
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower and the Subsidiaries outstanding
thereunder, which shall be payable in accordance with the terms hereof.
 
WHEREAS, it is also the intent of the Borrower and the Subsidiary Guarantors to
confirm that all obligations under the applicable “Loan Documents” (as referred
to and defined in the Existing Credit Agreement) shall continue in full force
and effect as modified or restated by the Loan Documents (as referred to and
defined herein) and that, from and after the Effective Date, all references to
the “Credit Agreement” contained in any such existing “Loan Documents” shall be
deemed to refer to this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:
 
 
ARTICLE I
 
Definitions
 
SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
 
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate plus, without duplication
(ii) in the case of Loans by a Lender from its office or branch in the United
Kingdom, the Mandatory Cost.
 
 
 

--------------------------------------------------------------------------------

 
 
“Adjusted Permitted Acquisition Amount” means, as of any date of determination,
(i) the sum of $100,000,000 plus the amount of unencumbered and unrestricted
cash held by the Borrower and its Subsidiaries reflected in the most recently
delivered Financials pursuant to Section 5.01 minus (ii) the aggregate principal
amount of Revolving Loans outstanding under this Agreement as of such date.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Japanese Yen and (iv)
any other Foreign Currency agreed to by the Administrative Agent and each of the
Revolving Lenders.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
 
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.21 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation and (b)
with respect to the Term Loans, a percentage equal to a fraction the numerator
of which is such Lender’s outstanding principal amount of the Term Loans and the
denominator of which is the aggregate outstanding principal amount of the Term
Loans of all Term Lenders; provided that in the case of Section 2.21 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Term Loan Commitment
shall be disregarded in the calculation.
 
“Applicable Pledge Percentage” means 100%, but 65% in the case of a pledge by
the Borrower or any Domestic Subsidiary of its Equity Interests in a Foreign
Subsidiary.
 
 
2

--------------------------------------------------------------------------------

 
 
“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Leverage Ratio applicable on such date:
 

 
Leverage Ratio:
 
Eurocurrency
Spread
 
ABR
Spread
 
Commitment Fee Rate
Category 1:
 
< 0.75 to 1.00
1.75%
0.75%
0.20%
Category 2:
 
> 0.75 to 1.00 but
< 1.50 to 1.00
2.00%
1.00%
0.25%
Category 3:
 
> 1.50 to 1.00 but
< 2.25 to 1.00
2.25%
1.25%
0.30%
Category 4:
 
> 2.25 to 1.00
2.50%
1.50%
0.35%

 
For purposes of the foregoing,
 
(i) if at any time the Borrower fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 4 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;
 
(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
 
(iii) notwithstanding the foregoing, Category 3 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first full fiscal quarter ending after the Effective Date (unless
such Financials demonstrate that Category 4 should have been applicable during
such period, in which case such other Category shall be deemed to be applicable
during such period) and adjustments to the Category then in effect shall
thereafter be effected in accordance with the preceding paragraphs.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
 
“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.
 
 
3

--------------------------------------------------------------------------------

 
 
“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation, commercial
credit cards and purchasing cards), (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).
 
“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means Rogers Corporation, a Massachusetts corporation.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Term Loan made on the same date and,
in the case of Eurocurrency Loans, as to which a single Interest Period is in
effect or (c) a Swingline Loan.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET payment system is not open for
the settlement of payments in euro).
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
 
4

--------------------------------------------------------------------------------

 
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by Persons who were neither (i) nominated by the board of directors of the
Borrower nor (ii) appointed by directors so nominated; (c) the acquisition of
direct or indirect Control of the Borrower by any Person or group; or (d) the
occurrence of a change in control, or other similar provision, as defined in any
agreement or instrument evidencing any Material Indebtedness (triggering a
default or mandatory prepayment, which default or mandatory prepayment has not
been waived in writing).
 
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.
 
“Code” means the Internal Revenue Code of 1986.
 
“Co-Documentation Agent” means each of Fifth Third Bank and Citibank, N.A. in
its capacity as co-documentation agent for the credit facility evidenced by this
Agreement.
 
“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of Administrative Agent, on
behalf of itself and the Secured Parties, to secure the Secured Obligations,
other than the Excluded Assets.
 
“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, mortgages, deeds of trust, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether heretofore, now, or
hereafter executed by the Borrower or any of its Subsidiaries and delivered to
the Administrative Agent.
 
 
5

--------------------------------------------------------------------------------

 
 
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment.  The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.
 
“Computation Date” is defined in Section 2.04.
 
“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset other than a Permitted
Acquisition which would be classified as a fixed or capital asset on a
consolidated balance sheet of the Borrower and its Subsidiaries prepared in
accordance with GAAP.
 
“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for income taxes paid or accrued, (iii) depreciation, (iv)
amortization, (v) (A) extraordinary or non-recurring non-cash expenses or losses
and (B) extraordinary or non-recurring cash expenses or losses to the extent
corresponding to extraordinary, unusual or non-recurring cash income or gains
deducted from Consolidated EBITDA pursuant to clause (4) below, (vi) non-cash
expenses related to stock based compensation, (vii) non-cash charges related to
restructuring costs or asset impairment, (viii) fees, costs and expenses paid in
connection with the financing transaction contemplated by this Agreement and the
other Loan Documents, minus, to the extent included in Consolidated Net Income,
(1) interest income, (2) income tax credits and refunds (to the extent not
netted from tax expense), (3) any cash payments made during such period in
respect of items described in clauses (v), (vi) or (vii) above subsequent to the
fiscal quarter in which the relevant non-cash expenses or losses were incurred
and (4) extraordinary, unusual or non-recurring income or gains realized other
than in the ordinary course of business, all calculated for the Borrower and its
Subsidiaries in accordance with GAAP on a consolidated basis.  For the purposes
of calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”), (i) if at any time during such Reference
Period the Borrower or any Subsidiary shall have made any Material Disposition,
the Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a Pro Forma Basis as if such Material Acquisition
occurred on the first day of such Reference Period.  As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $35,000,000; and “Material
Disposition” means any sale, transfer or disposition of property or series of
related sales, transfers, or dispositions of property that (a) constitutes (i)
assets comprising all or substantially all or any significant portion of a
business or operating unit of a business, or (ii) all or substantially all of
the common stock or other Equity Interests of a Person, and (b) yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of $35,000,000.
 
“Consolidated Fixed Charges” means, with reference to any period, without
duplication, the sum of (i) Consolidated Interest Expense paid in cash, plus
(ii) scheduled principal payments on Indebtedness, plus (iii) expenses for
income taxes paid in cash, plus (iv) dividends and distributions paid in cash by
(i) the Borrower and (ii) any Subsidiary that is a Loan Party to any Person
other than a Loan Party, plus (v) payments in respect of Capital Lease
Obligations, plus (vi) Consolidated Rental Expense, all calculated for the
Borrower and its Subsidiaries on a consolidated basis for such period.
 
 
6

--------------------------------------------------------------------------------

 
 
“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP.  In the event
that the Borrower or any Subsidiary shall have completed a Material Acquisition
or a Material Disposition since the beginning of the relevant period,
Consolidated Interest Expense shall be determined for such period on a Pro Forma
Basis as if such acquisition or disposition, and any related incurrence or
repayment of Indebtedness, had occurred at the beginning of such period.
 
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that there shall be excluded any income (or loss) of any Person other than the
Borrower or a Subsidiary, but any such income so excluded may be included in
such period or any later period to the extent of any cash dividends or
distributions actually paid in the relevant period to the Borrower or any
Subsidiary of the Borrower.
 
“Consolidated Rental Expense” means, with reference to any period, the aggregate
fixed amounts payable by the Borrower and its Subsidiaries under any operating
leases, calculated on a consolidated basis for the Borrower and its Subsidiaries
for such period in accordance with GAAP.
 
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.
 
“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Borrower and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Borrower and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances and (c) Indebtedness of the type referred to
in clauses (a) or (b) hereof of another Person guaranteed by the Borrower or any
of its Subsidiaries.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Co-Syndication Agent” means each of HSBC Bank USA, National Association and RBS
Citizens, National Association in its capacity as co-syndication agent for the
credit facility evidenced by this Agreement.
 
“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.
 
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.
 
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
 
 
7

--------------------------------------------------------------------------------

 
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.  Nothing contained in the foregoing shall be deemed to
constitute a waiver by the Borrower of any of its rights or remedies (whether in
equity or law) against any Lender which fails to fund any of its Loans hereunder
at the time or in the amount required to be funded under the terms of this
Agreement.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
 
“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in such currency of
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
 
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, protection of natural resources, the management, release or
threatened release of any Hazardous Material or to health and safety matters
(but excluding occupational and safety matters, to the extent regulated by the
Occupational and Safety Health Act).
 
 
8

--------------------------------------------------------------------------------

 
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
 
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
 
“EU” means the European Union.
 
“euro” and/or “EUR” means the single currency of the participating member states
of the EU.
 
“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.
 
“Eurocurrency Payment Office” shall mean, for each Foreign Currency, the office,
branch, affiliate or correspondent bank of the Administrative Agent for such
currency as specified from time to time by the Administrative Agent to the
Borrower and each Lender.
 
 
9

--------------------------------------------------------------------------------

 
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency.   In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate in good faith to determine such rate, and such determination shall
be conclusive absent manifest error.
 
“Excluded Assets” means the collective reference to (a) all Equity Interests in
excess of the Applicable Pledge Percentage in any Foreign Subsidiary that is a
Pledge Subsidiary, (b) any Equity Interests in any Foreign Subsidiary which is
not a Pledge Subsidiary, (c) all real property, fixtures and equipment of the
Borrower or any Subsidiary located in Carol Stream, Illinois, (d) to the extent
sold or otherwise disposed of by the Borrower or any Subsidiary by no later than
twelve (12) months after the Effective Date, (i) all real property located in
Willimantic, Connecticut and (ii) real property located in Richmond, Virginia,
(e) rights in any property to the extent that and only for as long as the grant
of a security interest in such property (i) is prohibited by any law, treaty,
rule or regulation or determination of an arbitrator or a court or other
governmental authority applicable to or binding upon the Borrower or any
Subsidiary Guarantor, or (ii) constitutes a breach or default under or results
in the termination of, or requires any consent not obtained under, any lease,
license or agreement (other than to the extent that the provisions of any such
lease, license or agreement are ineffective under applicable law or would be
ineffective under Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform
Commercial Code of any relevant jurisdiction to prevent the attachment of the
security interest granted under the Collateral Documents), (f) property and
assets owned by the Borrower or any Subsidiary Guarantor in which a Lien may not
be granted without governmental approval or consent (but only for so long as the
Borrower or the applicable Subsidiary Guarantor has not obtained such approval
or consents), (g) any United States Trademark, Copyright or Patent applications
filed on the basis of the Borrower’s or any Subsidiary Guarantor’s intent-to-use
such mark, but only if and to the extent that the granting of a security
interest in such application would result in the invalidation of such
application, provided that, upon the submission of evidence of use of such
trademark, copyright or patent in interstate commerce is submitted to the United
States Patent and Trademark Office or United States Copyright Office, such
trademark, patent or copyright application shall automatically be included in
the Collateral, and (h) motor vehicles and other assets subject to certificates
of title to the extent that a lien therein cannot be perfected by the filing of
UCC financing statements in the jurisdictions of organization of the Borrower
and the Subsidiary Guarantors.
 
“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:
 
(a) Other Connection Taxes;
 
(b) Taxes attributable to such Recipient’s failure to comply with Section
2.17(f); and
 
 
10

--------------------------------------------------------------------------------

 
(c) U.S. Federal withholding Taxes resulting from any law in effect (which shall
be deemed to include FATCA) on the date on which (i) such Recipient acquires its
applicable ownership interest in the Loan or Commitment (other than a Recipient
acquiring its applicable ownership interest pursuant to Section 2.19(b)) or (ii)
such Recipient changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Recipient’s assignor immediately before such Recipient became a
Recipient with respect to its applicable ownership interest in the Loan or
Commitment or to such Recipient immediately before it changed its lending
office).
 
“Existing Credit Agreement” is defined in the recitals hereof.
 
“Existing Letters of Credit” has the meaning assigned to such term in Section
2.06(a).
 
“Existing Loans” has the meaning assigned to such term in Section 2.01.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations or official interpretations
thereof.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower.
 
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
 
“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or Controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.
 
“Fixed Charge Coverage Ratio” has the meaning assigned to such term in Section
6.12(b).
 
“Foreign Currencies” means Agreed Currencies other than Dollars.
 
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.
 
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
 
“Foreign Currency Sublimit” means $50,000,000.
 
 
11

--------------------------------------------------------------------------------

 
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable, accrued salaries, vacation and other employee benefits, in
each case incurred in the ordinary course of business), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed; provided that if such Indebtedness has not been assumed, the
amount thereof shall be deemed to be the lesser of (1) the actual amount of such
Indebtedness and (2) the book value of such Person’s Property securing such
Indebtedness, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (j) all
obligations of such Person under Sale and Leaseback Transactions.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
 
 
12

--------------------------------------------------------------------------------

 
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.
 
“Information Memorandum” means the Confidential Information Memorandum dated May
2011 relating to the Borrower and the Transactions.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.
 
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
 
“IRS” means the United States Internal Revenue Service.
 
“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
 
“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.
 
 
13

--------------------------------------------------------------------------------

 
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.  Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“Leverage Ratio” has the meaning assigned to such term in Section 6.12(a).
 
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on, in the case of Dollars, Reuters Screen LIBOR01
Page and, in the case of any Foreign Currency, the appropriate page of such
service which displays British Bankers Association Interest Settlement Rates for
deposits in such Foreign Currency (or, in each case, on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant Agreed Currency in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to (or, in
the case of Loans denominated in Pounds Sterling, on the day of) the
commencement of such Interest Period, as the rate for deposits in the relevant
Agreed Currency with a maturity comparable to such Interest Period.  In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurocurrency Borrowing for such Interest Period
shall be the rate at which deposits in the relevant Agreed Currency in an
Equivalent Amount in the approximate amount of the Eurocurrency Borrowing and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two (2)
Business Days prior to (or, in the case of Loans denominated in Pounds Sterling,
on the day of) the commencement of such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the
Collateral Documents, the Subsidiary Guaranty, and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered to, or in favor of, the Administrative Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered to the Administrative Agent or
any Lender in connection with this Agreement or the transactions contemplated
hereby.  Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.
 
 
14

--------------------------------------------------------------------------------

 
 
“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless the
Borrower is otherwise notified by the Administrative Agent).
 
“Mandatory Cost” is described in Schedule 2.02.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
and all other Loan Documents or the rights or remedies of the Administrative
Agent and the Lenders thereunder.
 
“Material Domestic Subsidiary” means each Domestic Subsidiary (i) which, as of
the most recent fiscal quarter of the Borrower, for the period of four
consecutive fiscal quarters then ended, for which Financials have been delivered
pursuant to Section 5.01, contributed greater than five percent (5%) of the
Borrower’s Consolidated EBITDA for such period or (ii) which contributed greater
than five percent (5%) of the Borrower’s Consolidated Total Assets as of such
date; provided that, if at any time the aggregate amount of the EBITDA or
consolidated total assets of all Domestic Subsidiaries that are not Material
Domestic Subsidiaries exceeds ten percent (10%) of the Borrower’s Consolidated
EBITDA for any such period or ten percent (10%) of the Borrower’s Consolidated
Total Assets as of the end of any such fiscal quarter, the Borrower (or, in the
event the Borrower has failed to do so within ten (10) Business Days, the
Administrative Agent) shall designate sufficient Domestic Subsidiaries as
“Material Domestic Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Domestic Subsidiaries.
 
“Material Foreign Subsidiary” means each Foreign Subsidiary (i) which, as of the
most recent fiscal quarter of the Borrower, for the period of four consecutive
fiscal quarters then ended, for which Financials have been delivered pursuant to
Section 5.01, contributed greater than five percent (5%) of the Borrower’s
Consolidated EBITDA for such period or (ii) which contributed greater than five
percent (5%) of the Borrower’s Consolidated Total Assets as of such date;
provided that, if at any time the aggregate amount of the EBITDA or consolidated
total assets of all Foreign Subsidiaries that are not Material Foreign
Subsidiaries exceeds five percent (5%) of the Borrower’s Consolidated EBITDA for
any such period or five percent (5%) of the Borrower’s Consolidated Total Assets
as of the end of any such fiscal quarter, the Borrower (or, in the event the
Borrower has failed to do so within ten (10) Business Days, the Administrative
Agent) shall designate sufficient Foreign Subsidiaries as “Material Foreign
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Foreign Subsidiaries.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $5,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
 
 
15

--------------------------------------------------------------------------------

 
 
“Material Subsidiaries” means, collectively, Material Domestic Subsidiaries and
Material Foreign Subsidiaries.
 
“Maturity Date” means July 13, 2016.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto.
 
“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), evidence of zoning compliance, property insurance, flood
certifications and flood insurance, opinions of counsel, ALTA surveys,
appraisals, flood certifications (and, if applicable FEMA form acknowledgements
of insurance), environmental assessments and reports, mortgage tax affidavits
and declarations and other similar information and related certifications as are
requested by, and in form and substance reasonably acceptable to, the
Administrative Agent from time to time.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid by the Borrower or any Subsidiary to third parties
(other than Affiliates) in connection with such event, (ii) in the case of a
sale, transfer or other disposition of an asset (including pursuant to a Sale
and Leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made as a result of such
event to repay Indebtedness (other than Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event and (iii)
the amount of all taxes paid (or reasonably estimated to be payable) and the
amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer).
 
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
the Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.
 
 
16

--------------------------------------------------------------------------------

 
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, any Loan
Document).
 
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment or
participation.
 
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as reasonably determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may
reasonably elect) for delivery in immediately available and freely transferable
funds would be offered by the Administrative Agent to major banks in the
interbank market upon request of such major banks for the relevant currency as
determined above and in an amount comparable to the unpaid principal amount of
the related Credit Event, plus any taxes, levies, imposts, duties, deductions,
charges or withholdings imposed upon, or charged to, the Administrative Agent by
any relevant correspondent bank in respect of such amount in such relevant
currency.
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
“Participant” has the meaning assigned to such term in Section 9.04.
 
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Subsidiary of (i) all or substantially all the assets of or (ii) all or
substantially all the Equity Interests in, a Person or division or line of
business of a Person, if, at the time of and immediately after giving effect
thereto, (a) no Default has occurred and is continuing or would arise after
giving effect thereto, (b) such Person or division or line of business is
engaged in the same or a similar line of business as the Borrower and the
Subsidiaries or business reasonably related thereto, (c) all actions required to
be taken with respect to such acquired or newly formed Subsidiary (if any) under
Section 5.09 shall have been taken, (d) the Borrower and the Subsidiaries are in
compliance, on a Pro Forma Basis after giving effect to such acquisition (but
without giving effect to any synergies or cost savings unless permitted in
accordance with Regulation S-X), with the covenants contained in Section 6.12
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available, as if such acquisition
(and any related incurrence or repayment of Indebtedness, with any new
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) had occurred on the first day of each relevant period
for testing such compliance and, if the aggregate consideration paid in respect
of such acquisition exceeds $35,000,000, the Borrower shall have delivered to
the Administrative Agent a certificate of a Financial Officer of the Borrower to
such effect, together with all relevant financial information, statements and
projections reasonably requested by the Administrative Agent, (e) in the case of
an acquisition occurring by merger or consolidation involving the Borrower or a
Subsidiary, the Borrower or such Subsidiary is the surviving entity of such
merger and/or consolidation and (f) the aggregate consideration paid in respect
of such acquisition, when taken together with the aggregate consideration paid
in respect of all other acquisitions, does not exceed $100,000,000 during any
fiscal year of the Borrower unless otherwise consented to by the Required
Lenders; provided that such Dollar limitation shall not be applicable if at the
time of the consummation of such acquisition and immediately after giving effect
(on a Pro Forma Basis) thereto, (i) the Leverage Ratio is equal to or less than
1.25 to 1.00 and (ii) the aggregate consideration paid in respect of such
acquisition, when taken together with the aggregate consideration paid in
respect of all other acquisitions, does not exceed the Adjusted Permitted
Acquisition Amount during any fiscal year of the Borrower.
 
 
17

--------------------------------------------------------------------------------

 
 
“Permitted Call Spread Swap Agreements” means (a) a Swap Agreement pursuant to
which the Borrower acquires a call option requiring the counterparty thereto to
deliver to the Borrower shares of common stock of the Borrower, the cash value
of such shares or a combination thereof from time to time upon exercise of such
option and (b) a Swap Agreement pursuant to which the Borrower issues to the
counterparty thereto warrants to acquire common stock of the Borrower, in each
case entered into by the Borrower concurrently with the issuance of Permitted
Convertible Notes; provided that (i) the terms, conditions and covenants of each
such Swap Agreement shall be such as are typical and customary for Swap
Agreements of such type (as determined by the Board of Directors of the Borrower
in good faith) and (ii) in the case of clause (b) above, such Swap Agreement
would be classified as an equity instrument in accordance with EITF 00-19,
Accounting for Derivative Financial Instruments Indexed to, and Potentially
Settled in, a Company’s Own Stock, or any successor thereto (including pursuant
to the Accounting Standards Codification), and the settlement of such Swap
Agreement does not require the Borrower to make any payment in cash or cash
equivalents that would disqualify such Swap Agreement from so being classified
as an equity instrument.
 
“Permitted Convertible Notes” means any unsecured notes issued by the Borrower
that are convertible into common stock of the Borrower, cash or any combination
thereof, and the Indebtedness thereunder is in compliance with the requirements
of Section 6.01(j).
 
“Permitted Encumbrances” means:
 
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than forty-five (45) days or
are being contested in compliance with Section 5.04;
 
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, pension and other social
security laws or regulations;
 
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
 
(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
 
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
 
 
18

--------------------------------------------------------------------------------

 
 
(g) unrecorded minor Liens, leases, easements or other encumbrances on the real
property or other assets of the Borrower or any of its Subsidiaries which do not
interfere materially with the use of the property or assets affected in the
ordinary course of such Person’s business and do not secure Indebtedness for
borrowed money;
 
(h) any interest or title of a lessor, sublessor, licensee or licensor under any
lease (other than a Capital Lease) or license agreement not prohibited by this
Agreement, including any Lien filed to prevent the impairment of any such
interest; and
 
(i) Liens in favor of customs and revenue authorities as a matter of law to
secure payment of customs duties in connection with the importation of goods;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Permitted Investments” means:
 
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
 
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
(d) fully collateralized repurchase agreements with a term of not more than one
year for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
 
(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $1,000,000,000;
 
(f) investments made in accordance with the Investment Policy adopted by the
Borrower’s Board of Directors as in effect on the date hereof, a copy of which
has been furnished to the Administrative Agent and as amended, supplemented or
modified after the date hereof with the consent of the Administrative Agent; and
 
(g) auction rate securities held by the Borrower or any Subsidiary on the
Effective Date.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
 
19

--------------------------------------------------------------------------------

 
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary which is a Material Foreign Subsidiary.
 
“Pounds Sterling” means the lawful currency of the United Kingdom.
 
“Prepayment Event” means:
 
(a)           any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction) of any property or asset of the Borrower or any
Subsidiary, other than sales, transfers or dispositions described in Section
6.03(a); or
 
(b)           any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Subsidiary with a fair market value immediately
prior to such event equal to or greater than $5,000,000; or
 
(c)           the incurrence by the Borrower or any Subsidiary of any
Indebtedness (other than Loans), other than Indebtedness permitted under Section
6.01 or permitted by the Required Lenders pursuant to Section 9.02.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Pro Forma Basis” means, with respect to any event, that the Borrower is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date for which
financial statements have been delivered pursuant to Section 5.01.
 
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
(and, in the case of a Lender that is classified as a partnership for U.S.
Federal tax purposes, a Person treated as the beneficial owner thereof for U.S.
Federal tax purposes) and (c) the Issuing Bank.
 
“Register” has the meaning set forth in Section 9.04.
 
“Regulation S-X” means Regulation S-X under the Securities Act.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.
 
 
20

--------------------------------------------------------------------------------

 
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.
 
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial
aggregate amount of the Revolving Lenders’ Revolving Commitments is
$165,000,000.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
 
“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.
 
“Revolving Loan” means a Loan made pursuant to Section 2.01.
 
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
 
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset owned by any Person with the intent to lease such property or
asset as lessee.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the United States Securities Act of 1933.
 
“Secured Banking Services Obligations” means any and all obligations of the
Borrower or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services with respect to which, at or prior to the Effective Date
or the time that the Banking Services Agreement is entered into (other than any
Banking Services Agreement relating to Secured Banking Services Obligations
owing to the Administrative Agent or an Affiliate thereof), the Borrower (or any
Subsidiary) and the Lender (or Affiliate thereof) providing such Banking
Services (except in the case of the Administrative Agent and its Affiliates)
shall have delivered written notice to the Administrative Agent that such
transaction has been entered into and that it constitutes a Secured Banking
Services Obligation entitled to the benefits of the Collateral Documents.
 
“Secured Obligations” means all Obligations, together with all Secured Swap
Obligations and Secured Banking Services Obligations owing to one or more
Lenders or their respective Affiliates.
 
 
21

--------------------------------------------------------------------------------

 
 
“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and affiliate of such Lender in respect of Secured Swap
Obligations and Secured Banking Services Obligations, (iv) each indemnified
party under Section 9.03 in respect of the obligations and liabilities of the
Borrower to such Person hereunder and under the other Loan Documents, and (v)
their respective successors and (in the case of a Lender, permitted) transferees
and assigns.
 
“Secured Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction in each case with respect to which, at or
prior to the Effective Date or the time that the Swap Agreement is entered into
(other than any Swap Agreement relating to Secured Swap Obligations owing to the
Administrative Agent or an Affiliate thereof), the Borrower (or any Subsidiary)
and the Lender (or Affiliate thereof) party to such Swap Agreement (except in
the case of the Administrative Agent and its Affiliates) shall have delivered
written notice to the Administrative Agent that such transaction has been
entered into and that it constitutes a Secured Swap Obligation entitled to the
benefits of the Collateral Documents.
 
“Security Agreement” means that certain Amended and Restated Pledge and Security
Agreement (including any and all supplements thereto), dated as of the date
hereof, between the Loan Parties and the Administrative Agent, for the benefit
of the Administrative Agent and the other Secured Parties, and any other pledge
or security agreement entered into, after the date of this Agreement by any
other Loan Party (as required by this Agreement or any other Loan Document), or
any other Person, as the same may be amended, restated or otherwise modified
from time to time.
 
“Solvent” means, in reference to the Borrower, (i) the fair value of the assets
of the Borrower, will exceed its debts and liabilities, whether subordinated,
contingent or otherwise; (ii) the present fair saleable value of the property of
the Borrower will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, whether subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Borrower will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrower will not have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.
 
“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal.  Such
reserve, liquid asset, fees or similar requirements shall, in the case of Dollar
denominated Loans, include those imposed pursuant to Regulation D of the
Board.  Eurocurrency Loans shall be deemed to be subject to such reserve, liquid
asset, fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board.  The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.
 
 
22

--------------------------------------------------------------------------------

 
 
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the Secured
Obligations.
 
“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Borrower.
 
“Subsidiary Guarantor” means each Material Domestic Subsidiary that is party to
the Subsidiary Guaranty.  The Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01 hereto.
 
“Subsidiary Guaranty” means that certain Amended and Restated Guaranty dated as
of the Effective Date (including any and all supplements thereto) and executed
by each Subsidiary Guarantor, as amended, restated, supplemented or otherwise
modified from time to time.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total  Swingline Exposure
at such time.
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.05.
 
“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
 
 
23

--------------------------------------------------------------------------------

 
 
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.
 
“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the
most recent Assignment and Assumption or other documentation contemplated hereby
executed by such Term Lender and (b) as to all Term Lenders, the aggregate
commitment of all Term Lenders to make Term Loans, which aggregate commitment
shall be $100,000,000 on the date of this Agreement.  After advancing the Term
Loan, each reference to a Term Lender’s Term Loan Commitment shall refer to that
Term Lender’s Applicable Percentage of the Term Loans.
 
“Term Loans” means the term loans made by the Term Lenders to the Borrower
pursuant to Section 2.01.
 
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions hereunder, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
 
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
 
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
 
“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.17(f)(ii)(D)(2).
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” means the Borrower and the Administrative Agent.
 
SECTION 1.02.  Classification of Loans and Borrowings
 
.  For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”).
 
 
24

--------------------------------------------------------------------------------

 
 
SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision  amended in accordance herewith.  Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made (i) without giving effect to any
election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.
 
 
25

--------------------------------------------------------------------------------

 
 
SECTION 1.05.  Status of Obligations.  In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.  Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness.
 
SECTION 1.06.  Amendment and Restatement of the Existing Credit Agreement
 
SECTION 1.07.  .  The parties to this Agreement agree that, upon (i) the
execution and delivery by each of the parties hereto of this Agreement and (ii)
satisfaction of the conditions set forth in Section 4.01, the terms and
provisions of the Existing Credit Agreement shall be and hereby are amended,
superseded and restated in their entirety by the terms and provisions of this
Agreement.  This Agreement is not intended to and shall not constitute a
novation.  All “Loans” made and “Secured Obligations” incurred under the
Existing Credit Agreement which are outstanding on the Effective Date shall
continue as Loans and Secured Obligations under (and shall be governed by the
terms of) this Agreement and the other Loan Documents.  Without limiting the
foregoing, upon the effectiveness hereof: (a) all references in the “Loan
Documents” (as defined in the Existing Credit Agreement) to the “Administrative
Agent”, the “Credit Agreement” and the “Loan Documents” shall be deemed to refer
to the Administrative Agent, this Agreement and the Loan Documents, (b) the
Existing Letters of Credit which remain outstanding on the Effective Date shall
continue as Letters of Credit under (and shall be governed by the terms of) this
Agreement, (c) all obligations constituting “Secured Obligations” with any
Lender or any Affiliate of any Lender which are outstanding on the Effective
Date shall continue as Secured Obligations under this Agreement and the other
Loan Documents, (d) the Administrative Agent shall make such reallocations,
sales, assignments or other relevant actions in respect of each Lender’s credit
exposure under the Existing Credit Agreement as are necessary in order that each
such Lender’s Revolving Credit Exposure and outstanding Revolving Loans
hereunder reflects such Lender’s Applicable Percentage of the outstanding
aggregate Revolving Credit Exposures on the Effective Date and (e) the Borrower
hereby agrees to compensate each Lender for any and all losses, costs and
expenses incurred by such Lender in connection with the sale and assignment of
any Eurocurrency Loans (including the “Eurocurrency Loans” under the Existing
Credit Agreement) and such reallocation described above, in each case on the
terms and in the manner set forth in Section 2.16 hereof.
 
 
ARTICLE II
 
The Credits
 
SECTION 2.01.  Commitments.  Prior to the Effective Date, certain revolving
loans were made to the Borrower under the Existing Credit Agreement which remain
outstanding as of the date of this Agreement (such outstanding loans being
hereinafter referred to as the “Existing Loans”).  Subject to the terms and
conditions set forth in this Agreement, the Borrower and each of the Lenders
agree that on the Effective Date but subject to the reallocation and other
transactions described in Section 1.06, the Existing Loans shall be reevidenced
as Revolving Loans under this Agreement and the terms of the Existing Loans
shall be restated in their entirety and shall be evidenced by this
Agreement.  Subject to the terms and conditions set forth herein, (a) each
Revolving Lender agrees to make Revolving Loans to the Borrower in Agreed
Currencies from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) subject to Sections 2.04 and
2.11(b), the Dollar Amount of such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment, (ii) subject to Sections 2.04 and 2.11(b),
the sum of the Dollar Amount of the total Revolving Credit Exposures exceeding
the aggregate Revolving Commitments or (iii) subject to Sections 2.04 and
2.11(b), the Dollar Amount of the total outstanding Revolving Loans and LC
Exposure, in each case denominated in Foreign Currencies, exceeding the Foreign
Currency Sublimit, and (b) each Term Lender with a Term Loan Commitment agrees
to make a Term Loan to the Borrower in Dollars on the Effective Date, in an
amount equal to such Lender’s Term Loan Commitment by making immediately
available funds available to the Administrative Agent’s designated account, not
later than the time specified by the Administrative Agent.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.  Amounts repaid or prepaid in
respect of Term Loans may not be reborrowed.
 
 
26

--------------------------------------------------------------------------------

 
 
SECTION 2.02.  Loans and Borrowings.  (a)  Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Class
and Type made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.  Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.05.  The Term Loans shall amortize as set forth in
Section 2.10.
 
(b) Subject to Section 2.14, each Revolving Borrowing and Term Loan Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith; provided that each ABR Loan shall only be
made in Dollars.  Each Swingline Loan shall be an ABR Loan.  Each Lender at its
option may make any Eurocurrency Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan (and in the case of an Affiliate,
the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such
Affiliate to the same extent as to such Lender); provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.
 
(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 (or, if such Borrowing is denominated in (i) Japanese Yen,
JPY 10,000,000 or (ii) a Foreign Currency other than Japanese Yen, 1,000,000
units of such currency) and not less than $2,500,000 (or, if such Borrowing is
denominated in (i) Japanese Yen, JPY 250,000,000 or (ii) a Foreign Currency
other than Japanese Yen, 2,500,000 units of such currency).  At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $500,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the aggregate Revolving Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e).  Each Swingline Loan shall be in an amount that
is an integral multiple of $50,000 and not less than $250,000.  Borrowings of
more than one Type and Class may be outstanding at the same time; provided that
there shall not at any time be more than a total of eight (8) Eurocurrency
Revolving Borrowings outstanding.
 
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
 
 
27

--------------------------------------------------------------------------------

 
 
SECTION 2.03.  Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request (a) by irrevocable written
notice (via a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower, promptly followed by telephonic confirmation
of such request) in the case of a Eurocurrency Borrowing, not later than 11:00
a.m., Local Time, three (3) Business Days (in the case of a Eurocurrency
Borrowing denominated in Dollars) or by irrevocable written notice (via a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower) not later than four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency), in each case before
the date of the proposed Borrowing or (b) by telephone in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e) may be given not later than 10:00 a.m., New York City time, on the date
of the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
 
(i)  the aggregate amount of the requested Borrowing;
 
(ii)  the date of such Borrowing, which shall be a Business Day;
 
(iii)  whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
 
(iv)  in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and
 
(v)  the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.
 
If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing.  If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.04.  Determination of Dollar Amounts.  The Administrative Agent will
determine the Dollar Amount of:
 
(a) each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,
 
(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and
 
(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.
 
 
28

--------------------------------------------------------------------------------

 
 
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.


SECTION 2.05.  Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars to
the Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $15,000,000
or (ii) the Dollar Amount of the total Revolving Credit Exposures exceeding the
aggregate Revolving Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline
Loan.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
 
(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 1:00
p.m., New York City time, on the day of a proposed Swingline Loan.  Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan.  The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower.  The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.
 
(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each  Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan
or Loans.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders.  The Administrative Agent shall notify the Borrower
of any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
 
 
29

--------------------------------------------------------------------------------

 
 
SECTION 2.06.  Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in Agreed Currencies for its own account, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.  The letters of credit identified on Schedule 2.06 (the
“Existing Letters of Credit”) shall be deemed to be “Letters of Credit” issued
on the Effective Date for all purposes of the Loan Documents.
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed Currency applicable thereto, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
Issuing Bank, the Borrower also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (i) subject to Sections 2.04
and 2.11(b), the Dollar Amount of the LC Exposure shall not exceed $50,000,000,
(ii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the
total Revolving Credit Exposures shall not exceed the aggregate Revolving
Commitments and (iii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of
the total outstanding Revolving Loans and LC Exposure, in each case denominated
in Foreign Currencies, shall not exceed the Foreign Currency Sublimit.
 
(c) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, a period not to exceed one year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date.
 
(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate Dollar Amount available
to be drawn under such Letter of Credit.  In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by the Issuing
Bank and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason.  Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.
 
 
30

--------------------------------------------------------------------------------

 
 
(e) Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars the Dollar Amount equal to such
LC Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement (or if the Issuing Bank shall so elect in its sole discretion by
notice to the Borrower, in such other Agreed Currency which was paid by the
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, Local Time, on the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that, if such LC Disbursement is
not less than the Dollar Amount of $500,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.05 that such payment be financed with an ABR Revolving Borrowing or
Swingline Loan in an equivalent Dollar Amount of such LC Disbursement and, to
the extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan.  If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
of the payment then due from the Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.  Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.  If the Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Foreign
Currency would subject the Administrative Agent, the Issuing Bank or any Lender
to any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, the Borrower
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the Issuing Bank or the relevant Lender or (y) reimburse
each LC Disbursement made in such Foreign Currency in Dollars, in an amount
equal to the Equivalent Amount, calculated using the applicable exchange rates,
on the date such LC Disbursement is made, of such LC Disbursement.
 
 
31

--------------------------------------------------------------------------------

 
 
(f) Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Revolving Lenders nor the
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(g) Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.
 
(h) Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made and notice thereof is provided to the Borrower in
accordance with paragraph (e) of this Section, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans (or
in the case such LC Disbursement is denominated in a Foreign Currency, at the
Overnight Foreign Currency Rate for such Agreed Currency plus the then effective
Applicable Rate with respect to Eurocurrency Revolving Loans); provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Revolving Lender to the extent of such payment.
 
(i) Replacement of Issuing Bank.  The Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank.  The Administrative Agent shall
notify the Revolving Lenders of any such replacement of the Issuing Bank.  At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
 
 
32

--------------------------------------------------------------------------------

 
(j) Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the Dollar Amount of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that (i) the portions of such
amount attributable to undrawn Foreign Currency Letters of Credit or LC
Disbursements in a Foreign Currency that the Borrower is not late in reimbursing
shall be deposited in the applicable Foreign Currencies in the actual amounts of
such undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII.  For the purposes of
this paragraph, the Foreign Currency LC Exposure shall be calculated using the
applicable Exchange Rate on the date notice demanding cash collateralization is
delivered to the Borrower.  The Borrower also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section
2.11(b).  Such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the Secured Obligations.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account and the Borrower hereby grants the
Administrative Agent a security interest in the LC Collateral Account.  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Revolving Lenders with LC Exposure  representing
greater than 50% of the total LC Exposure), be applied to satisfy other Secured
Obligations.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.
 
SECTION 2.07.  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
1:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 1:00 p.m., Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to (x) an account of the
Borrower maintained with the Administrative Agent and designated by the Borrower
in the applicable Borrowing Request, in the case of Loans denominated in Dollars
and (y) an account of the Borrower in the relevant jurisdiction and designated
by the Borrower in the applicable Borrowing Request, in the case of Loans
denominated in a Foreign Currency; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the Issuing Bank.
 
 
33

--------------------------------------------------------------------------------

 
 
(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency) or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans.  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
 
SECTION 2.08.  Interest Elections.  (a)  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
 
(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice in the case of a Borrowing denominated in Dollars or by irrevocable
written notice (via an Interest Election Request in a form approved by the
Administrative Agent and signed by the Borrower) in the case of a Borrowing
denominated in a Foreign Currency) by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.  Notwithstanding any
contrary provision herein, this Section shall not be construed to permit the
Borrower to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or (iii)
convert any Borrowing to a Borrowing of a Type not available under the Class of
Commitments pursuant to which such Borrowing was made.
 
 
34

--------------------------------------------------------------------------------

 
 
(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
 
(iv)  if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Borrowing denominated in
Dollars, such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency in respect of which the
Borrower shall have failed to deliver an Interest Election Request prior to the
third (3rd) Business Day preceding the end of such Interest Period, such
Borrowing shall automatically continue as a Eurocurrency Borrowing in the same
Agreed Currency with an Interest Period of one month unless such Eurocurrency
Borrowing is or was repaid in accordance with Section 2.11.  Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing (and any such Eurocurrency Borrowing denominated in a
Foreign Currency shall be redenominated in Dollars at the time of such
conversion) at the end of the Interest Period applicable thereto.
 
SECTION 2.09.  Termination and Reduction of Commitments.  (a)  Unless previously
terminated, (i) the Term Loan Commitments shall terminate at 3:00 p.m. (New York
City time) on the Effective Date and (ii) all other Commitments shall terminate
on the Maturity Date.
 
(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the Dollar Amount of the sum of the
Revolving Credit Exposures would exceed the aggregate Revolving Commitments.
 
 
35

--------------------------------------------------------------------------------

 
 
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.
 
SECTION 2.10.  Repayment and Amortization of Loans; Evidence of Debt.  (a)The
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan on the Maturity Date in the currency of such Loan and (ii)
to the Swingline Lender the then unpaid principal amount of each Swingline Loan
on the earlier of the Maturity Date and the first date after such Swingline Loan
is made that is the 15th or last day of a calendar month and is at least two (2)
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.  The Borrower shall repay Term Loans on each date set forth below
in the aggregate principal amount set forth opposite such date (as adjusted from
time to time pursuant to Section 2.11(a):
 
Date
 
Amount
September 30, 2011
$1,250,000
December 31, 2011
$1,250,000
March 30, 2012
$1,250,000
June 30, 2012
$1,250,000
September 30, 2012
$2,500,000
December 31, 2012
$2,500,000
March 31, 2013
$2,500,000
June 30, 2013
$2,500,000
September 30, 2013
$3,750,000
December 31, 2013
$3,750,000
March 31 ,2014
$3,750,000
June 30, 2014
$3,750,000
September 30, 2014
$5,000,000
December 31, 2014
$5,000,000
March 31, 2015
$5,000,000
June 30, 2015
$5,000,000
September 30, 2015
$12,500,000
December 31, 2015
$12,500,000
March 31, 2016
$12,500,000
June 30, 2016
$12,500,000



 
To the extent not previously repaid, all unpaid Term Loans shall be paid in full
in Dollars by the Borrower on the Maturity Date.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
 
 
36

--------------------------------------------------------------------------------

 
 
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 
SECTION 2.11.  Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with the provisions of this Section 2.11(a).  The
Borrower shall notify the Administrative Agent (and, in the case of prepayment
of a Swingline Loan, the Swingline Lender) by telephone (confirmed by telecopy)
of any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Borrowing, not later than 11:00 a.m., Local Time, three (3) Business Days (in
the case of a Eurocurrency Borrowing denominated in Dollars) or four (4)
Business Days (in the case of a Eurocurrency Borrowing denominated in a Foreign
Currency), in each case before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one (1) Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09.  Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing, each voluntary prepayment of
a Term Loan Borrowing shall be applied ratably to the Term Loans included in the
prepaid Term Loan Borrowing in such order of application as directed by the
Borrower and each mandatory prepayment of a Term Loan Borrowing shall be applied
in accordance with Section 2.11(d).  Prepayments shall be accompanied by (i)
accrued interest to the extent required by Section 2.13 and (ii) break funding
payments pursuant to Section 2.16.
 
 
37

--------------------------------------------------------------------------------

 
 
(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the aggregate Revolving Commitments
or (B) the sum of the aggregate principal Dollar Amount of all of the
outstanding Revolving Credit Exposures denominated in Foreign Currencies (the
“Foreign Currency Exposure”) (so calculated), as of the most recent Computation
Date with respect to each such Credit Event, exceeds the Foreign Currency
Sublimit or (ii) solely as a result of fluctuations in currency exchange rates,
(A) the sum of the aggregate principal Dollar Amount of all of the Revolving
Credit Exposures (so calculated) exceeds 105% of the aggregate Revolving
Commitments or (B) the Foreign Currency Exposure, as of the most recent
Computation Date with respect to each such Credit Event, exceeds 105% of the
Foreign Currency Sublimit, the Borrower shall in each case immediately repay
Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause (x) the aggregate Dollar Amount of all
Revolving Credit Exposures (so calculated) to be less than or equal to the
aggregate Revolving Commitments and (y) the Foreign Currency Exposure to be less
than or equal to the Foreign Currency Sublimit, as applicable.
 
(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any of its Subsidiaries in respect of any
Prepayment Event, the Borrower shall, within three (3) Business Days after such
Net Proceeds are received, prepay the Obligations as set forth in Section
2.11(d) below in an aggregate amount equal to 100% of such Net Proceeds;
provided that, in the case of any event described in clause (a) or (b) of the
definition of the term “Prepayment Event”, if the Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that the
Borrower or its relevant Subsidiaries intend to apply the Net Proceeds from such
event (or a portion thereof specified in such certificate), within 270 days
after receipt of such Net Proceeds, to acquire (or replace or rebuild) real
property, equipment or other tangible assets (excluding inventory) to be used in
the business of the Borrower and/or its Subsidiaries, and certifying that no
Default has occurred and is continuing, then no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds specified in such
certificate; provided further that to the extent of any such Net Proceeds
therefrom that have not been so applied by the end of such 270 day period, at
which time a prepayment shall be required in an amount equal to such Net
Proceeds that have not been so applied.
 
(d) All such amounts pursuant to Section 2.11(c) shall be applied ratably to the
Term Loans and shall be applied to reduce the then-remaining installments of the
Term Loans on a pro rata basis based upon the remaining principal amounts
thereof.
 
SECTION 2.12.  Fees.  (a)The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on the average daily amount of the Available Revolving
Commitment of any Lender that is not a Defaulting Lender during the period from
and including the Effective Date to but excluding the date on which such
Revolving Commitment terminates; provided that, if such Lender continues to have
any Revolving Credit Exposure after its Revolving Commitment terminates, then
such commitment fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Revolving Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure.  Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof.  All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
 
38

--------------------------------------------------------------------------------

 
 
(b)The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Revolving Lender’s LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date on which such Revolving Lender’s Revolving Commitment terminates and the
date on which such Revolving Lender ceases to have any LC Exposure and (ii) to
the Issuing Bank for its own account a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average daily Dollar Amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to Letters of Credit issued by the Issuing Bank during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Unless otherwise specified above, participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on
demand.  Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand with reasonable detail to
determine the amount owed.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
 
(c)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
 
(d)All fees payable hereunder shall be paid on the dates due, in Dollars (except
as otherwise expressly provided in this Section 2.12) and immediately available
funds, to the Administrative Agent (or to the Issuing Bank, in the case of fees
payable to it) for distribution, in the case of commitment fees and
participation fees, to the applicable Lenders.  Fees paid shall not be
refundable under any circumstances.
 
SECTION 2.13.  Interest.  (a)  The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
 
(b)The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c)Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender directly affected thereby” for reductions in interest
rates), declare that (i) all Loans shall bear interest at 2% plus the rate
otherwise applicable to such Loans as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount outstanding hereunder, such
amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder.
 
 
39

--------------------------------------------------------------------------------

 
 
(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).  The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
 
SECTION 2.14.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:
 
(a)the Administrative Agent reasonably determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
 
(b)the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and any such Eurocurrency Borrowing shall be repaid on the last day of the then
current Interest Period applicable thereto, and (ii) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an
ABR Borrowing (and if any Borrowing Request requests a Eurocurrency Borrowing
denominated in a Foreign Currency, such Borrowing Request shall be ineffective);
provided that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.
 
SECTION 2.15.  Increased Costs.  (a)  If any Change in Law shall:
 
(i)  impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;
 
(ii)  impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein; or
 
(iii)  subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Other Connection Taxes on gross or net income, profits or receipts
(including value-added or similar Taxes)) on its loans, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
 
 
40

--------------------------------------------------------------------------------

 
 
and the result of any of the foregoing shall be to increase the cost to such
Person of making or maintaining any Loan or of maintaining its obligation to
make any such Loan (including, without limitation, pursuant to any conversion of
any Borrowing denominated in an Agreed Currency into a Borrowing denominated in
any other Agreed Currency) or to increase the cost to such Person of
participating in, issuing or maintaining any Letter of Credit (including,
without limitation, pursuant to any conversion of any Borrowing denominated in
an Agreed Currency into a Borrowing denominated in any other Agreed Currency) or
to reduce the amount of any sum received or receivable by such Person hereunder,
whether of principal, interest or otherwise (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency), then the Borrower
will pay to such Person such additional amount or amounts as will compensate
such Person for such additional costs incurred or reduction suffered.
 
(b)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or the Issuing Bank’s capital or on the capital of such
Lender’s or the Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
 
(c)A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
 
(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
 
41

--------------------------------------------------------------------------------

 
 
SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.
 
SECTION 2.17.  Taxes.  (a)  Withholding of Taxes; Gross-Up.  Each payment by any
Loan Party under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding
been made.
 
(b) Payment of Other Taxes by the Borrower.  The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
 
(c) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(d) Indemnification by the Borrower.  The Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Loan Document (including amounts payable under this
Section 2.17(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 2.17(d) shall be paid within ten (10) days after the Recipient delivers
to the Borrower a certificate stating the amount of any Indemnified Taxes so
payable by such Recipient. Such certificate shall be conclusive of the amount so
payable absent manifest error. Such Recipient shall deliver a copy of such
certificate to the Administrative Agent. In the case of any Lender making a
claim under this Section 2.17(d) on behalf of any of its beneficial owners, an
indemnity payment under this Section 2.17(d) shall be due only to the extent
that such Lender is able to establish that, with respect to the applicable
Indemnified Taxes, such beneficial owners supplied to the applicable Persons
such properly completed and executed documentation necessary to claim any
applicable exemption from, or reduction of, such Indemnified Taxes.
 
 
42

--------------------------------------------------------------------------------

 
(e) Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) and the Loan Parties for any Excluded
Taxes, in each case attributable to such Lender that are paid or payable by the
Administrative Agent or the applicable Loan Party (as applicable) in connection
with any Loan Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes or Excluded Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.17(e) shall be paid within ten (10) days after
the Administrative Agent or the applicable Loan Party (as applicable) delivers
to the applicable Lender a certificate stating the amount of Taxes or Excluded
Taxes so paid or payable by the Administrative Agent or the applicable Loan
Party (as applicable). Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.
 
(f) Status of Lenders.  (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower and the Administrative Agent, at
the time or times prescribed by law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by law
or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii) and (iii) below) shall not be
required if in the Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of the Borrower or the Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this Section
2.17(f). If any form or certification previously delivered pursuant to this
Section expires or becomes obsolete or inaccurate in any respect with respect to
a Lender, such Lender shall promptly (and in any event within ten (10) days
after such expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
 
(ii)  Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to the Borrower shall, if it is legally
eligible to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies reasonably requested by the Borrower and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:
 
(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;
 
(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
 
 
43

--------------------------------------------------------------------------------

 
(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
 
(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit D (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;
 
(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or
 
(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
 
(iii)  If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this Section
2.17(f)(iii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.
 
(g) Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this Section
2.17(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.17(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
 
 
44

--------------------------------------------------------------------------------

 
 
(h) Issuing Bank.  For purposes of Section 2.17(e) and (f), the term “Lender”
includes the Issuing Bank.
 
SECTION 2.18.  Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs. (a) The Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 12:00
noon, New York City time and (ii) in the case of payments denominated in a
Foreign Currency, 12:00 noon, Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such currency, in each case on the date
when due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its offices at 10 South Dearborn Street, 7th Floor,
Chicago, Illinois 60603 or, in the case of a Credit Event denominated in a
Foreign Currency, the Administrative Agent’s Eurocurrency Payment Office for
such currency, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.  If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or the Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by the Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrower takes all
risks of the imposition of any such currency control or exchange regulations.
 
(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting (A) a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrower) or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees,
non-contingent indemnification obligations, or expense reimbursements including
amounts then due to the Administrative Agent and the Issuing Bank from the
Borrower, second, to pay any fees or expense reimbursements then due to the
Lenders from the Borrower, third, to pay interest then due and payable on the
Loans ratably, fourth, to prepay principal on the Loans and unreimbursed LC
Disbursements and any other amounts owing with respect to Secured Banking
Services Obligations and Secured Swap Obligations ratably, fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations, and sixth, to the payment of any other Secured Obligation
due to the Administrative Agent or any Lender by the Borrower.  Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower, or unless a Default is in existence, none of the Administrative Agent
or any Lender shall apply any payment which it receives to any Eurocurrency Loan
of a Class, except (a) on the expiration date of the Interest Period applicable
to any such Eurocurrency Loan or (b) in the event, and only to the extent, that
there are no outstanding ABR Loans of the same Class and, in any event, the
Borrower shall pay the break funding payment required in accordance with Section
2.16.  The Administrative Agent and the Lenders shall have the continuing and
exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Secured Obligations.
 
 
45

--------------------------------------------------------------------------------

 
 
(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to Section
9.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder whether made following a request by the
Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent.  The Borrower hereby irrevocably authorizes (i)
the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05,
as applicable and (ii) the Administrative Agent to charge any deposit account of
the Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.
 
(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered,  such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
 
46

--------------------------------------------------------------------------------

 
 
(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the relevant Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the relevant Lenders or the
Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the relevant Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency).
 
(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
 
SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.15, or the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
 
(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, delayed or conditioned, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such  assignment and delegation cease to apply.
 
 
47

--------------------------------------------------------------------------------

 
 
SECTION 2.20.  Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given.  The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.
 
SECTION 2.21.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);
 
(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;
 
(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
 
(i)  all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
(A) the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Revolving Commitments and (B) no Default has
occurred and is continuing;
 
 
48

--------------------------------------------------------------------------------

 
(ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
 
(iii)  if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv)  if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
 
(v)  if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
 
(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(c), and participating interests in any such
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).
 
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or the Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.


In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
 
 
49

--------------------------------------------------------------------------------

 
 
Nothing contained in this Section 2.21 shall be deemed to be a waiver by the
Borrower of any claim the Borrower may have against any Defaulting Lender,
whether in equity or at law, for its failure to perform its obligations under
this Agreement or other Loan Documents.
 
ARTICLE III
 
Representations and Warranties
 
The Borrower represents and warrants to the Lenders that:
 
SECTION 3.01.  Organization; Powers; Subsidiaries.  Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite corporate or
other power and authority to carry on its business as now conducted and, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.  Schedule 3.01 hereto (as supplemented from time to
time) identifies each Subsidiary, noting whether such Subsidiary is a Material
Domestic Subsidiary, the jurisdiction of its incorporation or organization, as
the case may be, the percentage of issued and outstanding shares of each class
of its capital stock or other equity interests owned by the Borrower and the
other Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding.  All of the outstanding shares of capital stock and other equity
interests of each Subsidiary are validly issued and outstanding and fully paid
and nonassessable and all such shares and other equity interests indicated on
Schedule 3.01 as owned by the Borrower or another Subsidiary are owned,
beneficially and of record, by the Borrower or any Subsidiary free and clear of
all Liens, other than Liens created under the Loan Documents.  Except as set
forth on Schedule 3.01, there are no outstanding commitments or other
obligations of the Borrower or any Subsidiary to issue, and no options, warrants
or other rights of any Person to acquire, any shares of any class of capital
stock or other equity interests of the Borrower or any Subsidiary.
 
SECTION 3.02.  Authorization; Enforceability.  The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity
holders.  The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not in any
material respect violate any applicable law or regulation or the charter,
by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, material agreement or other material
instrument binding upon the Borrower or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries,
other than Liens created under the Loan Documents.
 
 
50

--------------------------------------------------------------------------------

 
 
SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a)  The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 31, 2010 reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended March 31, 2011, certified by its chief
financial officer.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.
 
(b)Since December 31, 2010, there has been no material adverse change in the
business, assets, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole.
 
SECTION 3.05.  Properties.  (a)  Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
 
(b)Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.06.  Litigation, Environmental and Labor Matters.  (a) There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve the validity or enforceability of this Agreement
or the Transactions.
 
(b) Except for the Disclosed Matters, and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.
 
(c) There are no strikes, lockouts or slowdowns against the Borrower or any of
its Subsidiaries pending or, to their knowledge, threatened, or any violation of
the Occupational Safety and Health Act, which could reasonably be expected to
have a Material Adverse Effect.  The hours worked by and payments made to
employees of the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law relating to such matters, to the extent such violation could
reasonably be expected to have a Material Adverse Effect.  All material payments
due from the Borrower or any of its Subsidiaries, or for which any claim may be
made against the Borrower or any of its Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as liabilities on the books of the Borrower or such Subsidiary.  The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement under which the Borrower or any of its Subsidiaries is
bound.
 
 
51

--------------------------------------------------------------------------------

 
 
SECTION 3.07.  Compliance with Laws and Agreements.  Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 3.08.  Investment Company Status.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.09.  Taxes.  Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 3.11.  Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower or any Subsidiary to the Administrative Agent or
any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished), as of
the date furnished, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
SECTION 3.12.  Federal Reserve Regulations.
 
No part of the proceeds of any Loan have been used or will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.
 
SECTION 3.13.  Liens.
 
There are no Liens on any of the real or personal properties of the Borrower or
any Subsidiary except for Liens permitted by Section 6.02.
 
SECTION 3.14.  No Default.  No Default or Event of Default has occurred and is
continuing.
 
SECTION 3.15.  No Burdensome Restrictions.  The Borrower is not subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under Section
6.08.
 
 
52

--------------------------------------------------------------------------------

 
 
SECTION 3.16.  Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, the Borrower and its Subsidiaries,
taken as a whole, are and will be Solvent.
 
(b) The Borrower does not intend to, nor will it permit any of its Subsidiaries
to, and the Borrower does not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.
 
SECTION 3.17.  Insurance.  The Borrower maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.
 
SECTION 3.18.  Security Interest in Collateral.  Collectively, the provisions of
this Agreement and the other Loan Documents create legal and valid perfected
Liens on all the Collateral in favor of the Administrative Agent, for the
benefit of the Secured Parties, and such Liens constitute perfected and
continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of (a)
Permitted Encumbrances, to the extent any such Permitted Encumbrances would have
priority over the Liens in favor of the Administrative Agent pursuant to any
applicable law and (b) Liens perfected only by possession (including possession
of any certificate of title) to the extent the Administrative Agent has not
obtained or does not maintain possession of such Collateral.
 
 
ARTICLE IV
 
Conditions
 
SECTION 4.01.  Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
(a) The Administrative Agent (or its counsel) shall have received from (i) each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit C.
 
(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Terry Mahoney, internal counsel for the Loan Parties, substantially
in the form of Exhibit B-1 and (ii) McDermott Will & Emery LLP, outside counsel
for the Loan Parties, substantially in the form of Exhibit B-2, and in each case
covering such other matters relating to the Loan Parties, the Loan Documents or
the Transactions as the Administrative Agent shall reasonably request.  The
Borrower hereby requests such counsel to deliver such opinion.
 
 
53

--------------------------------------------------------------------------------

 
 
(c) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Borrower for the two most recent fiscal years ended
prior to the Effective Date as to which such financial statements are available,
(ii) satisfactory unaudited interim consolidated and consolidating financial
statements of the Borrower for each quarterly period ended subsequent to the
date of the latest financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are publicly available and (iii)
satisfactory financial statement projections through and including the
Borrower’s 2016 fiscal year, together with such information as the
Administrative Agent and the Lenders shall reasonably request (including,
without limitation, a detailed description of the assumptions used in preparing
such projections).
 
(d) The Administrative Agent shall have received (i) such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing (jurisdiction of
organization only) of the initial Loan Parties, the authorization of the
Transactions and any other legal matters relating to such Loan Parties, the Loan
Documents or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E and (ii) to the extent requested by any
of the Lenders, all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.
 
(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
 
(f) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary in
connection with the Transactions and the continuing operations of the Borrower
and its Subsidiaries have been obtained and are in full force and effect.
 
(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 
SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
 
(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (except to the extent that any such
representations and warranties are made as of an earlier date, in which case
such representations and warranties shall have been true and correct on and as
of such earlier date).
 
 
54

--------------------------------------------------------------------------------

 
 
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
 
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated or been cash
collateralized to the reasonable satisfaction of the Administrative Agent and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:
 
SECTION 5.01.  Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:
 
(a)within ninety (90) days after the end of each fiscal year of the Borrower
(or, if earlier, by the date 3 (three) Business Days after the Annual Report on
Form 10-K of the Borrower for such fiscal year would be required to be filed
under the rules and regulations of the SEC, giving effect to any automatic
extension available thereunder for the filing of such form), its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Ernst & Young LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP;
 
(b)within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or, if earlier, by the date 3
(three) Business Days after the Quarterly Report on Form 10-Q of the Borrower
for such fiscal quarter would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;
 
 
55

--------------------------------------------------------------------------------

 
 
(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.12 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
 
(d)concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
 
(e)as soon as available, but in any event not more than thirty (30) days after
the end of each fiscal year of the Borrower, a copy of the plan and forecast
(including a projected consolidated and consolidating balance sheet, income
statement and funds flow statement) of the Borrower for such fiscal year in form
reasonably satisfactory to the Administrative Agent;
 
(f)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
or distributed by the Borrower to its shareholders generally, as the case may
be; and
 
(g)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
 
Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the filing of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
compliance certificates required by clause (c) of this Section 5.01 to the
Administrative Agent.


SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a)the occurrence of any Default;
 
(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;
 
(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
 
 
56

--------------------------------------------------------------------------------

 
 
(d)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 5.03.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except where the failure to maintain such authority could not reasonably be
expected to cause a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03.
 
SECTION 5.04.  Payment of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment while such
contest is pending could not reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 5.05.  Maintenance of Properties; Insurance.  The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain with financially sound and
reputable carriers insurance in such amounts (with no greater risk retention)
and against such risks and such other hazards, as is customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations.  The Borrower will furnish to the
Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained.  The Borrower shall deliver to the
Administrative Agent endorsements (x) to all “All Risk” physical damage
insurance policies on all of the Loan Parties’ tangible personal property and
assets and business interruption insurance policies naming the Administrative
Agent as lender loss payee, and (y) to all general liability and other liability
policies naming the Administrative Agent an additional insured.  In the event
the Borrower or any of its Subsidiaries at any time or times hereafter shall
fail to obtain or maintain any of the policies or insurance required herein or
to pay any premium in whole or in part relating thereto, then the Administrative
Agent, without waiving or releasing any obligations or resulting Default
hereunder, may at any time or times thereafter (but shall be under no obligation
to do so) obtain and maintain such policies of insurance and pay such premiums
and take any other action with respect thereto which the Administrative Agent
reasonably deems advisable; provided that the Administrative Agent provides the
Borrower with prior written notice of its intent to obtain such insurance
policies.  All sums so disbursed by the Administrative Agent shall constitute
part of the Obligations, payable as provided in this Agreement.  The Borrower
will furnish to the Administrative Agent and the Lenders prompt written notice
of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding.
 
 
57

--------------------------------------------------------------------------------

 
 
SECTION 5.06.  Books and Records; Inspection Rights.  The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, including environmental assessment reports and Phase I or Phase II
studies, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at reasonable times and during normal business
hours; provided that so long as no Event of Default exists the Administrative
Agent and Lenders shall not be entitled to visit and inspect the Borrower and
its Subsidiaries more than one (1) time per year (such visit and inspection to
be conducted by the Administrative Agent).  The Borrower acknowledges that the
Administrative Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain reports pertaining to the Borrower and its
Subsidiaries’ assets for internal use by the Administrative Agent and the
Lenders.
 
SECTION 5.07.  Compliance with Laws and Material Contractual Obligations.  The
Borrower will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and (ii)
perform in all material respects its obligations under material agreements to
which it is a party, in each case except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 
SECTION 5.08.  Use of Proceeds.  The proceeds of the Loans will be used only to
finance the working capital needs, and for general corporate purposes of the
Borrower and its Subsidiaries in the ordinary course of business, including,
without limitation, the financing of Permitted Acquisitions.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
 
SECTION 5.09.  Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.
 
(a) As promptly as possible but in any event within thirty (30) days (or such
later date as may be agreed upon by the Administrative Agent) after any Person
becomes a Subsidiary or any Subsidiary qualifies independently as, or is
designated by the Borrower or the Administrative Agent as, a Subsidiary
Guarantor pursuant to the definition of “Material Domestic Subsidiary”, the
Borrower shall provide the Administrative Agent with written notice thereof
setting forth information in reasonable detail describing the material assets of
such Person and shall cause each such Subsidiary which also qualifies as a
Material Domestic Subsidiary to deliver to the Administrative Agent a joinder to
the Subsidiary Guaranty and the Security Agreement (in each case in the form
contemplated thereby) pursuant to which such Subsidiary agrees to be bound by
the terms and provisions thereof, such Subsidiary Guaranty and the Security
Agreement to be accompanied by appropriate corporate resolutions, other
corporate documentation and legal opinions to the extent requested by, and in
form and substance reasonably satisfactory to, the Administrative Agent and its
counsel.
 
 
58

--------------------------------------------------------------------------------

 
 
(b) The Borrower will cause, and will cause each other Loan Party to cause, all
of its owned property (whether real, personal, tangible, intangible, or mixed
but excluding Excluded Assets) to be subject at all times to first priority,
perfected Liens in favor of the Administrative Agent for the benefit of the
Secured Parties to secure the Secured Obligations in accordance with the terms
and conditions of the Collateral Documents, subject in any case to Liens
permitted by Section 6.02.  Without limiting the generality of the foregoing,
the Borrower (i) will cause the Applicable Pledge Percentage of the issued and
outstanding Equity Interests of each Pledge Subsidiary directly owned by the
Borrower or any other Loan Party to be subject at all times to a first priority,
perfected Lien in favor of the Administrative Agent to secure the Secured
Obligations in accordance with the terms and conditions of the Collateral
Documents or such other pledge and security documents as the Administrative
Agent shall reasonably request and (ii) will, and will cause each Subsidiary
Guarantor to, deliver Mortgages and Mortgage Instruments with respect to real
property (other than Excluded Assets) owned by the Borrower or such Guarantor to
the extent, and within such time period as is, reasonably required by the
Administrative Agent.  Notwithstanding the foregoing, (i) no such Mortgages and
Mortgage Instruments are required to be delivered hereunder until the date that
occurs ninety (90) days after the Effective Date or such later date as the
Administrative Agent may agree in the exercise of its reasonable discretion with
respect thereto and (ii) no such pledge agreement in respect of the Equity
Interests of a Foreign Subsidiary shall be required hereunder (A) until the date
that occurs ninety (90) days after the Effective Date or such later date as the
Administrative Agent may agree in the exercise of its reasonable discretion with
respect thereto, and (B) to the extent the Administrative Agent or its counsel
determines that such pledge would not provide material credit support for the
benefit of the Secured Parties pursuant to legally valid, binding and
enforceable pledge agreements.
 
(c) Without limiting the foregoing, the Borrower will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Borrower.
 
(d) If any assets (including any real property or improvements thereto or any
interest therein but excluding any Excluded Assets) are acquired by a Loan Party
after the Effective Date (other than assets constituting Collateral under the
Security Agreement that become subject to the Lien under the Security Agreement
upon acquisition thereof), the Borrower will notify the Administrative Agent
thereof, and, if requested by the Administrative Agent, the Borrower will cause
such assets to be subjected to a Lien securing the Secured Obligations and will
take, and cause the other Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Borrower.
 
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees  payable hereunder have been paid in full and
all Letters of Credit have expired, terminated or been cash collateralized to
the reasonable satisfaction of the Administrative Agent and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:
 
SECTION 6.01.  Indebtedness.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
 
(a) the Secured Obligations;
 
 
59

--------------------------------------------------------------------------------

 
 
(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness with Indebtedness
of a similar type that does not increase the outstanding principal amount
thereof;
 
(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that Indebtedness of any Subsidiary
that is not a Loan Party to any Loan Party shall be subject to the limitations
set forth in Section 6.04(d);
 
(d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
 
(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (e) shall not exceed $10,000,000 at any time outstanding;
 
(f) Indebtedness of the Borrower or any Subsidiary as an account party in
respect of trade letters of credit;
 
(g) Indebtedness of the Borrower or any Subsidiary secured by a Lien on any
asset of the Borrower or any Subsidiary; provided that the aggregate outstanding
principal amount of Indebtedness permitted by this clause (g) shall not in the
aggregate exceed $10,000,000 at any time;
 
(h) Swap Obligations permitted under Section 6.05;
 
(i) Indebtedness under performance bonds, letter of credit obligations to
provide security for workers compensation claims and bank overdrafts, in each
case, in the ordinary course of business;
 
(j) unsecured Indebtedness of the Borrower (including unsecured Subordinated
Indebtedness to the extent subordinated to the Secured Obligations on terms
reasonably acceptable to the Administrative Agent and Permitted Convertible
Notes), to the extent not otherwise permitted under this Section 6.01, and any
Indebtedness of the Borrower constituting refinancings, renewals or replacements
of any such Indebtedness; provided that (i) both immediately prior to and after
giving effect (including pro forma effect) thereto, no Default or Event of
Default shall exist or would result therefrom, (ii) such Indebtedness matures
after, and does not require any scheduled amortization or other scheduled
payments of principal prior to, the date that is 181 days after the Maturity
Date (it being understood that neither (x) any provision requiring an offer to
purchase such Indebtedness as a result of change of control or asset sale or
other fundamental change nor (y) any early conversion of any Permitted
Convertible Notes in accordance with the terms thereof shall violate the
foregoing restriction), (iii) such Indebtedness is not guaranteed by any
Subsidiary of the Borrower other than the Subsidiary Guarantors (which
guarantees, if such Indebtedness is subordinated, shall be expressly
subordinated to the Secured Obligations on terms not less favorable to the
Lenders than the subordination terms of such Subordinated Indebtedness), (iv)
the covenants applicable to such Indebtedness are not more onerous or more
restrictive in any material respect (taken as a whole) than the applicable
covenants set forth in this Agreement (as determined by the Board of Directors
of the Borrower in good faith) and (v) the aggregate outstanding principal
amount of Indebtedness permitted by this clause (j) shall not exceed
$100,000,000 at any time; and
 
 
60

--------------------------------------------------------------------------------

 
 
(k) unsecured Indebtedness in an aggregate principal amount not exceeding
$20,000,000 at any time outstanding; provided that the aggregate principal
amount of Indebtedness of the Borrower’s Subsidiaries permitted by this clause
(k) shall not exceed $10,000,000 at any time outstanding.
 
SECTION 6.02.  Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
 
(a) Liens created pursuant to any Loan Document;
 
(b) Permitted Encumbrances;
 
(c) Liens or assignments of life insurance policies owned by the Borrower or any
of its Subsidiaries securing borrowings against the cash value of such policies
provided that the Indebtedness in respect of such borrowings is permitted under
Section 6.01;
 
(d) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;
 
(e) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary (other than the acquired
Subsidiary) and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;
 
(f) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and (iv)
such security interests shall not apply to any other property or assets of the
Borrower or any Subsidiary; and
 
(g) Liens on assets of the Borrower and its Subsidiaries not otherwise permitted
above so long as the aggregate principal amount of the Indebtedness and other
obligations subject to such Liens does not at any time exceed $5,000,000.
 
 
61

--------------------------------------------------------------------------------

 
 
SECTION 6.03.  Fundamental Changes and Asset Sales.  (a) The Borrower will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets (including pursuant to a Sale and Leaseback
Transaction), or any of the Equity Interests of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing:
 
(i)  any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;
 
(ii)  any Subsidiary may merge into a Loan Party in a transaction in which the
surviving entity is such Loan Party (provided that any such merger involving the
Borrower must result in the Borrower as the surviving entity);
 
(iii)  any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to a Loan Party;
 
(iv)  the Borrower and its Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) effect sales, trade-ins or dispositions of used or
obsolete equipment for value in the ordinary course of business consistent with
past practice, (C) enter into licenses of technology in the ordinary course of
business, (D) sell or otherwise dispose of (1) auction rate securities, (2) any
real property and equipment located in Carol Stream, Illinois, (3) any real
property located in Willimantic, Connecticut and (4) any real property located
in Richmond, Virginia and (E) make any other sales, transfers, leases or
dispositions that, together with all other property of the Borrower and its
Subsidiaries previously leased, sold or disposed of as permitted by this clause
(E) during any fiscal year of the Borrower, does not exceed five percent (5%) of
Consolidated Total Assets as of the most recently ended fiscal quarter of the
Borrower;
 
(v)  any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; and
 
(vi)  the Borrower and its Subsidiaries may enter into Sale and Leaseback
Transactions permitted under Section 6.10.
 
(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.
 
(c) The Borrower will not, nor will it permit any of its Subsidiaries to, change
its fiscal year from the basis in effect on the Effective Date.
 
SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger or consolidation with any
Person that was not a wholly owned Subsidiary prior to such merger or
consolidation) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any Person or any assets of any other Person constituting a
business unit, except:
 
 
62

--------------------------------------------------------------------------------

 
 
(a) Permitted Investments;
 
(b) Permitted Acquisitions;
 
(c) investments by the Borrower and its Subsidiaries existing on the date hereof
in the capital stock of its Subsidiaries and such other investments of the
Borrower and its Subsidiaries existing on the date hereof and set forth on
Schedule 6.01;
 
(d) investments, loans or advances made by the Borrower in or to any Subsidiary
and made by any Subsidiary in or to the Borrower or any other Subsidiary
(provided that not more than an aggregate amount of $15,000,000 in investments,
loans or advances or capital contributions may be made and remain outstanding,
at any time, by Loan Parties to Subsidiaries which are not Loan Parties);
 
(e) Guarantees constituting Indebtedness permitted by Section 6.01;
 
(f) loans or advances to officers and directors of the Borrower or any of its
Subsidiaries the net proceeds of which are used solely to purchase Equity
Interests in the Borrower pursuant to a restricted stock or stock purchase plan;
 
(g) loans or advances to officers and employees of the Borrower or any of its
Subsidiaries (in addition to those permitted by clause (f)), not at any time in
excess of $5,000,000 thereof in the aggregate for the Borrower and its
Subsidiaries;
 
(h) loans or advances to, or deposits with, contractors and suppliers in the
ordinary course of business not at any time in excess of $5,000,000;
 
(i) any loan to a Person purchasing real property or equipment from any Borrower
or any Subsidiary;
 
(j) investments consisting of promissory notes received as proceeds of asset
dispositions permitted by Section 6.03;
 
(k) bank deposits in the ordinary course of business (i) with any Lender or (ii)
with any other commercial banking institution so long as all deposits of the
Borrower and its Subsidiaries permitted solely by this clause (k) do not at any
time exceed $5,000,000 for more than ten consecutive days;
 
(l) investments, loans or advances in or to joint ventures so long as the
aggregate amount of all such investments, loans and advances made in any fiscal
year does not exceed $15,000,000;
 
(m) Swap Agreements permitted under Section 6.05; and
 
(n) any other investment, loan or advance (other than acquisitions) so long as
the aggregate amount of all such investments, loans and advances does not exceed
$10,000,000 during the term of this Agreement.
 
SECTION 6.05.  Swap Agreements.  The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary and (c) the Borrower may enter into, and perform its obligations
under, Permitted Call Spread Swap Agreements.
 
 
63

--------------------------------------------------------------------------------

 
 
SECTION 6.06.  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Borrower and its wholly owned Subsidiaries not
involving any other Affiliate, (c) any Restricted Payment permitted by Section
6.07 and (d) any investment permitted by Section 6.04.
 
SECTION 6.07.  Restricted Payments.
 
The Borrower will not, and will not permit any of its Subsidiaries to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except (a) the Borrower may declare and pay dividends with respect to
its Equity Interests payable solely in additional shares of its common stock,
(b) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests, (c) the Borrower may make Restricted Payments pursuant to and
in accordance with stock option plans or other benefit plans for management or
employees of the Borrower and its Subsidiaries, (d) the Borrower may enter into,
exercise its rights and perform its obligations under Permitted Call Spread Swap
Agreements, (e) the Borrower may make cash payments and/or deliveries of shares
of its common stock upon conversion of Permitted Convertible Notes pursuant to
the terms thereof, (f) the Borrower may make interest payments in respect of
Indebtedness under Permitted Convertible Notes and (g) the Borrower and its
Subsidiaries may make any other Restricted Payment so long as no Default or
Event of Default has occurred and is continuing prior to making such Restricted
Payment or would arise after giving effect (including giving effect on a Pro
Forma Basis) thereto and (i) the aggregate amount of all such Restricted
Payments (other than dividends) during the term of this Agreement does not
exceed $15,000,000 and (ii) the aggregate amount of all such Restricted Payments
constituting dividends during any fiscal year of the Borrower does not exceed
$5,000,000.
 
SECTION 6.08.  Restrictive Agreements.
 
The Borrower will not, and will not permit any of its Subsidiaries to, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to holders of
its Equity Interests or to make or repay loans or advances to the Borrower or
any other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (ii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iii) the foregoing shall not apply to such restrictions
and conditions applicable to any Subsidiary acquired after the date hereof if
such restrictions and conditions existed at the time such Subsidiary was
acquired and were not created in anticipation of such acquisitions, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (v) clause (a) of the foregoing shall not apply to
customary provisions in permits, leases and other contracts restricting the
assignment thereof.
 
 
64

--------------------------------------------------------------------------------

 
 
SECTION 6.09.  Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents.
 
Except to the extent permitted in accordance with any applicable subordination
agreement executed by the Administrative Agent, the Borrower will not, and will
not permit any Subsidiary to, directly or indirectly voluntarily prepay, defease
or in substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness or any Indebtedness from time to time outstanding
under the Subordinated Indebtedness Documents.  Furthermore, the Borrower will
not, and will not permit any Subsidiary to, amend the Subordinated Indebtedness
Documents in any material respect or any document, agreement or instrument
evidencing any Indebtedness incurred pursuant to the Subordinated Indebtedness
Documents (or any replacements, substitutions, extensions or renewals thereof)
or pursuant to which such Indebtedness is issued where such amendment,
modification or supplement provides for the following or which has any of the
following effects:
 
(a)           increases the overall principal amount of any such Indebtedness or
increases the amount of any single scheduled installment of principal or
interest;
 
(b)           shortens or accelerates the date upon which any installment of
principal or interest becomes due or adds any additional mandatory redemption
provisions;
 
(c)           shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;
 
(d)           increases the rate of interest accruing on such Indebtedness;
 
(e)           provides for the payment of additional fees or increases existing
fees;
 
(f)           amends or modifies any financial or negative covenant (or covenant
which prohibits or restricts the Borrower or any Subsidiary from taking certain
actions) in a manner which is more onerous or more restrictive in any material
respect to the Borrower or such Subsidiary or which is otherwise materially
adverse to the Borrower, any Subsidiary and/or the Lenders or, in the case of
any such covenant, which places material additional restrictions on the Borrower
or such Subsidiary or which requires the Borrower or such Subsidiary to comply
with more restrictive financial ratios or which requires the Borrower to better
its financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or
 
(g)           amends, modifies or adds any affirmative covenant in a manner
which (i) when taken as a whole, is materially adverse to the Borrower, any
Subsidiary and/or the Lenders or (ii) is more onerous than the existing
applicable covenant in the Subordinated Indebtedness Documents or the applicable
covenant in this Agreement.


Notwithstanding the foregoing, this Section 6.09 shall not apply to any
Indebtedness evidenced by Permitted Convertible Notes.


SECTION 6.10.  Sale and Leaseback Transactions.
 
The Borrower shall not, nor shall it permit any Subsidiary to, enter into any
Sale and Leaseback Transaction, other than Sale and Leaseback Transactions in
respect of which the net cash proceeds received in connection therewith does not
exceed $20,000,000  in the aggregate during any fiscal year of the Borrower,
determined on a consolidated basis for the Borrower and its Subsidiaries.
 
 
65

--------------------------------------------------------------------------------

 
 
SECTION 6.11.  Capital Expenditures.
 
(a) The Borrower will not, nor will it permit any Subsidiary to, expend, or be
committed to expend, in excess of $35,000,000 (in the aggregate) for
Consolidated Capital Expenditures during any fiscal year of the Borrower.
 
(b) The amount of any Consolidated Capital Expenditures permitted to be made in
respect of any fiscal year shall be increased by the unused amount of
Consolidated Capital Expenditures that were permitted to be made during the
immediately preceding fiscal year pursuant to Section 6.11(a), without giving
effect to any carryover amount.  Consolidated Capital Expenditures in any fiscal
year shall be deemed to use first, the amount for such fiscal year set forth in
Section 6.11(a) and, second, any amount carried forward to such fiscal year
pursuant to this Section 6.11(b).
 
SECTION 6.12.  Financial Covenants.
 
(a)Maximum Leverage Ratio.   The Borrower will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after June 30, 2011, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Borrower and
its Subsidiaries on a consolidated basis, to be greater than 3.00 to 1.00.
 
(b)Minimum Fixed Charge Coverage Ratio.  The Borrower will not permit the ratio
(the “Fixed Charge Coverage Ratio”), determined as of the end of each of its
fiscal quarters ending on and after June 30, 2011, of (i) (a) Consolidated
EBITDA, minus (b) the unfinanced portion of Consolidated Capital Expenditures,
plus (iv) Consolidated Rental Expense to (ii) Consolidated Fixed Charges, in
each case for the period of four (4) consecutive fiscal quarters ending with the
end of such fiscal quarter, all calculated for the Borrower and its Subsidiaries
on a consolidated basis, to be less than 2.50 to 1.00.
 
 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable or any reimbursement obligation in respect of
any LC Disbursement when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or otherwise;
 
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;
 
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been materially incorrect when made or deemed
made;
 
 
66

--------------------------------------------------------------------------------

 
 
(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08 or 5.09 or in Article VI;
 
(e) the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after written notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);
 
(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any grace or cure periods applicable thereto;
 
(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) any secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness, (ii) any requirement to make a cash
payment as a result of the early termination of a Permitted Call Spread Swap
Agreement and (iii) any requirement to deliver cash upon conversion of Permitted
Convertible Notes;
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any  Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;
 
(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
 
(j) the Borrower or any Subsidiary shall become insolvent or admit in writing
its inability or fail generally to pay its debts as they become due;
 
(k) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 (excluding any portion thereof which is covered by
insurance so long as the insurer is an unaffiliated creditworthy insurer, is
reasonably likely to be able to pay and has accepted a tender of defense and
indemnification without reservation of rights) shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;
 
 
67

--------------------------------------------------------------------------------

 
 
(l) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
 
(m) a Change in Control shall occur;
 
(n) the occurrence of any “default”, as defined in any Loan Document (other than
this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;
 
(o) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Borrower or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
or
 
(p) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any portion of the Collateral
purported to be covered thereby, except as permitted by the terms of any Loan
Document;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Secured Obligations of the Borrower accrued
hereunder and under the other Loan Documents, shall become  due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Secured Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.  Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.
 
ARTICLE VIII
 
The Administrative Agent
 
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including  execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
 
 
68

--------------------------------------------------------------------------------

 
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
 
69

--------------------------------------------------------------------------------

 
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
 
None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent or Co-Documentation Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such.  Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender.  Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Co-Syndication Agents or
Co-Documentation Agents, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.
 
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
 
 
70

--------------------------------------------------------------------------------

 
 
In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code.  Each Lender authorizes the Administrative Agent
to enter into each of the Collateral Documents to which it is a party and to
take all action contemplated by such documents.  Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents.  In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.  The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder.  Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto.  Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Borrower to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.  Furthermore, if
requested in writing by the Borrower, the Administrative Agent may elect and is
hereby authorized, in its sole determination, to subordinate all or any portion
of any lien or security interest it holds in the Loan Parties’ Killingly,
Connecticut facility to the Permitted Encumbrance constituting an electrical
distribution easement (and related documents) granted to The Connecticut Light
and Power Company or its affiliates.
 
The Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by the
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Quebec to secure obligations of the Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by the Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by the Borrower or
any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement.  Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Quebec), JPMorgan Chase Bank,
N.A. as Administrative Agent may acquire and be the holder of any bond issued by
the Borrower or any Subsidiary in connection with this Agreement (i.e., the
fondé de pouvoir may acquire and hold the first bond issued under any deed of
hypothec by the Borrower or any Subsidiary).
 
The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Borrower as ultimate parent of any subsidiary of the Borrower
which is organized under the laws of the Netherlands and the Equity Interests of
which are pledged in connection herewith (a “Dutch Pledge”).  Without prejudice
to the provisions of this Agreement and the other Loan Documents, the parties
hereto acknowledge and agree with the creation of parallel debt obligations of
the Borrower or any relevant Subsidiary as will be described in any Dutch Pledge
(the “Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Secured Obligations, and any payment to the Secured
Parties in satisfaction of the Secured Obligations shall - conditionally upon
such payment not subsequently being avoided or reduced by virtue of any
provisions or enactments relating to bankruptcy, insolvency, preference,
liquidation or similar laws of general application - be deemed as satisfaction
of the corresponding amount of the Parallel Debt.  The parties hereto
acknowledge and agree that, for purposes of a Dutch Pledge, any resignation by
the Administrative Agent is not effective until its rights under the Parallel
Debt are assigned to the successor Administrative Agent.
 
 
71

--------------------------------------------------------------------------------

 
 
The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Borrower and its Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking.  The Administrative Agent shall (i) hold such parallel debt
undertaking as fiduciary agent (Treuhaender) and (ii) administer and hold as
fiduciary agent (Treuhaender) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case in its own name and for the account of the Secured Parties.  Each
Lender, on its own behalf and on behalf of its affiliated Secured Parties,
hereby authorizes the Administrative Agent to enter as its agent in its name and
on its behalf into any German law governed Collateral Document, to accept as its
agent in its name and on its behalf any pledge under such Collateral Document
and to agree to and execute as agent its in its name and on its behalf any
amendments, supplements and other alterations to any such Collateral Document
and to release any such Collateral Document and any pledge created under any
such Collateral Document in accordance with the provisions herein and/or the
provisions in any such Collateral Document.
 
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i)  if to the Borrower, to it at One Technology Drive, Rogers, Connecticut
06263, Attention of Paul Middleton (Telecopy No. (860) 779-5585; Telephone No.
(860) 779-5578);
 
(ii)  if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to JPMorgan Chase Bank, N.A., Loan and Agency Services – Mid
Corporate, 10 South Dearborn, Floor 7, Chicago, Illinois 60601, Attention of
Nanette Wilson (Telecopy No. (888) 208-7168) and (B) in the case of Borrowings
denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 125 London
Wall, London EC2Y 5AJ, Attention of Manager: Loan Agency (Telecopy No. 44 207
777 2360), and in each case with a copy (which shall not constitute notice) to
JPMorgan Chase Bank, N.A., 277 Park Avenue, 23rd Floor, New York, New York
10172, Attention of Justin Kelley (Telecopy No. (646) 534-3078);
 
(iii)  if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services – Mid Corporate, 10 South Dearborn, Floor 7, Chicago, Illinois
60601, Attention of Nanette Wilson (Telecopy No. (888) 208-7168), with a copy
(which shall not constitute notice) to JPMorgan Chase Bank, N.A., 277 Park
Avenue, 23rd Floor, New York, New York 10172, Attention of Justin Kelley
(Telecopy No. (646) 534-3078);
 
 
72

--------------------------------------------------------------------------------

 
(iv)  if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services – Mid Corporate, 10 South Dearborn, Floor 7, Chicago, Illinois
60601, Attention of Nanette Wilson (Telecopy No. (888) 208-7168), with a copy
(which shall not constitute notice) to JPMorgan Chase Bank, N.A., 277 Park
Avenue, 23rd Floor, New York, New York 10172, Attention of Justin Kelley
(Telecopy No. (646) 534-3078); and
 
(v)  if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
 
(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
SECTION 9.02.  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Lender or
the Issuing Bank may have had notice or knowledge of such Default at the time.
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase  the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement (other than any reduction of the amount of, or any
extension of the payment date for, the mandatory prepayments required under
Section 2.11, in each case which shall only require the approval of the Required
Lenders), or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.18(b) or (d) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender, (vi) except as provided in Section
9.14, release all or substantially all of the Subsidiary Guarantors from their
obligations under the Subsidiary Guaranty without the written consent of each
Lender, or (vii) except as provided in clause (d) of this Section or in any
Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be.
 
 
73

--------------------------------------------------------------------------------

 
 
(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower to each relevant
Loan Document (x) to add one or more credit facilities to this Agreement and to
permit extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Revolving Loans and the
accrued interest and fees in respect thereof and (y) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders and Lenders.
 
(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations (other than contingent
indemnification obligations in respect of which no claim has been asserted) in a
manner satisfactory to the Administrative Agent, (ii) constituting property
being sold or disposed of if the Borrower certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), (iii) constituting property leased to the
Borrower or any Subsidiary under a lease which has expired or been terminated in
a transaction permitted under this Agreement, or (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article
VII.  Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.
 
(e) If, in connection with any proposed amendment, waiver or consent  requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2)
an amount, if any, equal to the payment which would have been due to such Lender
on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
 
 
74

--------------------------------------------------------------------------------

 
 
(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
 
SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and any other Loan Document, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
 
(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any of its Subsidiaries, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) the gross negligence or willful misconduct of such Indemnitee
or (y) a material breach by such Indemnitee of its express contractual
obligations under the Loan Documents pursuant to a claim made by the
Borrower.  This Section 9.03(b) shall not apply with respect to Taxes other than
any Taxes that represent losses or damages arising from any non-Tax claim.
 
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, and each Revolving Lender severally agrees to pay
to the Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.
 
 
75

--------------------------------------------------------------------------------

 
 
(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.
 
(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.
 
SECTION 9.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of
Credit),  Participants (to the extent provided in paragraph (c) of this Section)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)(1)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
 
(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof);  provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;
 
(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and
 
(C)  the Issuing Bank; provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.
 
 
76

--------------------------------------------------------------------------------

 
(ii)  Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;
 
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;
 
(E) without the prior written consent of the Administrative Agent, no assignment
shall be made to a prospective assignee that bears a relationship to the
Borrower described in Section 108(e)(4) of the Code; and
 
(F) so long as no Event of Default shall have occurred and be continuing, no
such assignment shall be made to any Person that is not capable of lending (1)
Agreed Currencies to the Borrower, and (2) each Type and Class of Loan.
 
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
 
77

--------------------------------------------------------------------------------

 
 
(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
 
(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
 
(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
 
(c)           Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(d) as though it were a Lender.
 
 
78

--------------------------------------------------------------------------------

 
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.17(f) as though it were a Lender (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating
Lender).  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in the obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such interest is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
 
SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
 
79

--------------------------------------------------------------------------------

 
 
SECTION 9.07.  Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower or any Subsidiary Guarantor against any of
and all of the Secured Obligations held by such Lender, irrespective of whether
or not such Lender shall have made any demand under the Loan Documents and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
 
SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
(b) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in the courts
of any jurisdiction.
 
(c) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
 
80

--------------------------------------------------------------------------------

 
 
SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.  Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii)  any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower.  For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
SECTION 9.13.  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.
 
 
81

--------------------------------------------------------------------------------

 
 
SECTION 9.14.  Releases of Subsidiary Guarantors
 
(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Material Subsidiary; provided that, if so required by this Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise.  In connection with any termination
or release pursuant to this Section, the Administrative Agent shall (and is
hereby irrevocably authorized by each Lender to) execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.
 
(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Borrower, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if such Subsidiary
Guarantor is no longer a Material Domestic Subsidiary.
 
(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than Secured Banking Services
Obligations, Secured Swap Obligations, and other Obligations expressly stated to
survive such payment and termination) shall have been paid in full, the
Commitments shall have been terminated and no Letters of Credit shall be
outstanding, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.
 
SECTION 9.15.  Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession.  Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.
 
[Signature Pages Follow]
 
82

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
ROGERS CORPORATION,
as the Borrower
         
By                /s/ Paul B. Middleton
     
Name:  Paul B. Middleton
     
Title:  Treasurer
         
JPMORGAN CHASE BANK, N.A., individually as a Lender, as
the Swingline Lender, as the Issuing
Bank and as Administrative Agent
         
By               /s/ David Gibbs
     
Name:  David Gibbs
     
Title:  Managing Director
         
HSBC BANK USA, NATIONAL ASSOCIATION,
individually as a Lender and as Co-Syndication Agent
         
By             /s/ David A. Carroll
     
Name:  David A. Carroll
     
Title:  Vice President
           
RBS CITIZENS, NATIONAL ACSSOCIATION,
individually as a Lender and as a Co-Syndication Agent
         
By             /s/ Gary Burdick
     
Name:  Gary Burdick
     
Title:  Senior Vice President
         
FIFTH THIRD BANK,
Individually as a Lender and as a Co-Documentation Agent
         
By             /s/ Valerie Schanzer
     
Name:  Valerie Schanzer
     
Title: Vice President
         
CITIBANK, N.A.
Individually as a Lender and as a Co-Documentation Agent
         
By            /s/ William McAndrew
     
Name:  William McAndrew
     
Title: Senior Vice President
 

 
Signature Page to Amended and Restated Credit Agreement
Rogers Corporation
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.01
 
COMMITMENTS
 
LENDER
REVOLVING
COMMITMENT
TERM LOAN
COMMITMENT
     
JPMORGAN CHASE BANK, N.A.
$38,000,000
$22,000,000
HSBC BANK USA, NATIONAL ASSOCIATION
$38,000,000
$22,000,000
RBS CITIZENS, NATIONAL ASSOCIATION
$35,000,000
$21,000,000
FIFTH THIRD BANK
$27,000,000
$17,500,000
CITIBANK, N.A.
$27,000,000
$17,500,000
     
AGGREGATE COMMITMENTS
$165,000,000
$100,000,000

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.02


MANDATORY COST



1.
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below.  The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 
3.
The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent.  This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 
4.
The Associated Costs Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 
 
(a)   in relation to a Loan in Pounds Sterling:

 
 

   AB + C(B-D) + E x 0.01    

--------------------------------------------------------------------------------

  per cent. per annum
           

 
 
(b)   in relation to a Loan in any currency other than Pounds Sterling:

 

  E x 0.01    

--------------------------------------------------------------------------------

  per cent. per annum
           

 
Where:
 
 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
 
B
is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c)) payable for the relevant Interest Period
on the Loan.

 
 
 

--------------------------------------------------------------------------------

 
 
 
C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
D
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 
 
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 
5.
For the purposes of this Schedule:

 
 
 
(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
 
(b)
“Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 
 
(c)
“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 
 
(d)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 
 
(e)
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 
 
(f)
“Reference Banks” means, in relation to Mandatory Cost, the principal London
offices of JPMorgan Chase Bank, N.A.

 
 
(g)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
 
(h)
“Unpaid Sum” means any sum due and payable but unpaid by any Borrower under the
Loan Documents.

 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05).  A negative result obtained by subtracting D from B shall be
taken as zero.  The resulting figures shall be rounded to four decimal places.

 
 
 

--------------------------------------------------------------------------------

 
 
7.
If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 
8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate.  In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 
(a) the jurisdiction of its Facility Office; and
 
(b) any other information that the Administrative Agent may reasonably require
for such purpose.
 
Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.
 
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 
10.
The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.  

 
11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Associated Costs
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 
12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 
13.
The Administrative Agent may from time to time, after consultation with the
Borrower and the relevant Lenders, determine and notify to all parties hereto
any amendments which are required to be made to this Schedule 2.02 in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties hereto.

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 
1.
Assignor:
               
2.
Assignee:
         
[and is an Affiliate/Approved Fund of [identify Lender]1]
     
3.
Borrower(s):
Rogers Corporation
       
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
     
5.
Credit Agreement:
The Amended and Restated Credit Agreement dated as of July 13, 2011 among Rogers
Corporation, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto
 




--------------------------------------------------------------------------------

1 Select as applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
6.
Assigned Interest:

 
Aggregate Amount of
Commitment/Loans for all
Lenders
Amount of
Commitment/
Loans Assigned
Percentage Assigned
of Commitment/Loans1
$
$
%
 
$
$
%
 
$
$
%
       

 
Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
     
[NAME OF ASSIGNOR]
     
By:
     
Title:
     
ASSIGNEE
     
[NAME OF ASSIGNEE]
     
By:
     
Title:
       



 
Consented to and Accepted:
     
JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Issuing Bank
     
By:
       
Title:
       
[Consented to:]2
     
ROGERS CORPORATION
     
By:
       
Title:
       




--------------------------------------------------------------------------------

1 Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder. 
2 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX I
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.  Representations and Warranties.
 
1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (vi) it does not bear a relationship to the
Borrower described in Section 108(e)(4) of the Code; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
 
3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B-1

 
OPINION OF INTERNAL COUNSEL FOR THE LOAN PARTIES
 
[ATTACHED]
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B-2

 
OPINION OF OUTSIDE COUNSEL FOR THE LOAN PARTIES
 
[ATTACHED]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C


LIST OF CLOSING DOCUMENTS


ROGERS CORPORATION


CREDIT FACILITIES


July 13, 2011


LIST OF CLOSING DOCUMENTS1




A.           LOAN DOCUMENTS


1.
Amended and Restated Credit Agreement (the “Credit Agreement”) by and among
Rogers Corporation, a Massachusetts corporation (the “Borrower”), the
institutions from time to time parties thereto as Lenders (the “Lenders”) and
JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for itself
and the other Lenders (the “Administrative Agent”), evidencing a revolving
credit facility to the Borrower from the Revolving Lenders in an aggregate
principal amount of $165,000,000 and a term loan facility to the Borrower from
the Term Lenders in an aggregate principal amount of $100,000,000.



SCHEDULES


Schedule 2.01                                           --           Commitments
Schedule 2.02                                           --           Mandatory
Cost
Schedule 2.06                                          --           Existing
Letters of Credit
Schedule 3.01                                          --           Subsidiaries
Schedule 3.06                                          --           Disclosed
Matters
Schedule 6.01                                          --           Existing
Indebtedness
Schedule 6.02                                          --           Existing
Liens


EXHIBITS



 
Exhibit A
--
Form of Assignment and Assumption
 
Exhibit B-1
--
Form of Opinion of Loan Parties’ Internal Counsel
 
Exhibit B-2
--
Form of Opinion of Loan Parties’ Outside Counsel
 
Exhibit C
--
List of Closing Documents
 
Exhibit D-1
--
Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not Partnerships)
 
Exhibit D-2
--
Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Partnerships)
 
Exhibit D-3
--
Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not Partnerships)
 
Exhibit D-4
--
Form of U.S. Tax Certificate (Non-U.S. Participants That Are Partnerships)

 

--------------------------------------------------------------------------------

1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement.  Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.
 
 
 

--------------------------------------------------------------------------------

 

 
2.
Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.



3.
Amended and Restated Guaranty executed by the initial Subsidiary Guarantors
(collectively with the Borrower, the “Loan Parties”) in favor of the
Administrative Agent.



4.
Amended and Restated Pledge and Security Agreement executed by the Loan Parties,
together with pledged instruments and allonges, stock certificates, stock powers
executed in blank, pledge instructions and acknowledgments, as appropriate.




 
Exhibit A
--
Legal and Prior Names; Principal Place of Business and Chief Executive Office;
FEIN; State Organization Number and Jurisdiction of Incorporation; Properties
Leased by the Grantors; Properties Owned by the Grantors; Public Warehouses or
Other Locations
 
Exhibit B
--
Aircraft/Engines, Ships, Railcars and Other Vehicles Governed by Federal
Statute; Patents, Copyrights and Trademarks Protected under Federal Law
 
Exhibit C
--
Legal Description, County and Street Address of Property on which Fixtures are
located
 
Exhibit D
--
List of Instruments, Pledged Securities and other Investment Property
 
Exhibit E
--
UCC Financing Statement Filing Locations
 
Exhibit F
--
Commercial Tort Claims
 
Exhibit G
--
Grantors
 
Exhibit H
--
Deposit Accounts; Securities Accounts



5.
Confirmatory Grants of Security Interest in United States Patents made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.




 
Exhibit A
--
Schedule of Patents



6.
Confirmatory Grant of Security Interest in United States Trademarks made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.




 
Exhibit A
--
Schedule of Trademarks



7.
Certificates of Insurance listing the Administrative Agent as (x) lender loss
payee for the property, casualty and business interruption insurance policies of
the Initial Loan Parties, together with long-form lender loss payable
endorsements, as appropriate, and (y) additional insured with respect to the
liability insurance of the Loan Parties, together with additional insured
endorsements.



B.    UCC DOCUMENTS

 
8.
UCC, tax lien and name variation search reports naming each Loan Party from the
appropriate offices in relevant jurisdictions.



9.
UCC financing statements naming each Loan Party as debtor and the Administrative
Agent as secured party as filed with the appropriate offices in applicable
jurisdictions.

 
 
 

--------------------------------------------------------------------------------

 
C.   CORPORATE DOCUMENTS


10.
Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and (iv)
the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of the Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit under the Credit Agreement.



11.
Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.





D.   OPINIONS


12.
Opinion of Terry Mahoney, internal counsel for the Loan Parties.

 
13.
Opinion of McDermott Will & Emery LLP, counsel for the Loan Parties.

 
E.   CLOSING CERTIFICATES AND MISCELLANEOUS


14.
A Certificate signed by the President, a Vice President or a Financial Officer
of the Borrower certifying the following: (i) all of the representations and
warranties of the Borrower set forth in the Credit Agreement are true and
correct in all material respects and (ii) no Default or Event of Default has
occurred and is then continuing.



15.
A Certificate of the chief financial officer of the Borrower in form and
substance satisfactory to the Administrative Agent supporting the conclusions
that, after giving effect to the Transactions, the Borrower and its
Subsidiaries, taken as a whole, are Solvent and will be Solvent subsequent to
incurring the indebtedness in connection with the Transactions.



F.   POST-CLOSING DOCUMENTS
(in accordance with Section 5.09(b))
 
16.
Amended and Restated Mortgages (or amendments or supplements to existing
Mortgages) executed by the applicable Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties with respect to
those certain parcels of real property (the “Owned Properties”), together with
evidence of their recordation, including any fixture filings.



17.
Mortgage Instruments.



18.
Amended and restated foreign pledge agreements (or amendments or supplements to
existing foreign pledge agreements) and related instruments.



19.
Foreign pledge opinions.




--------------------------------------------------------------------------------

1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement.  Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D-1


FORM OF U.S. TAX CERTIFICATE


(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of July 13, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Rogers Corporation (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]


By:______________________________________
Name:
Title:


Date: __________, 20[__]


 
 

--------------------------------------------------------------------------------

 
EXHIBIT D-2


FORM OF U.S. TAX CERTIFICATE


(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of July 13, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Rogers Corporation (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code, (iv)
none of its partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:______________________________________
Name:
Title:


Date: ________ __, 20[__]


 
 

--------------------------------------------------------------------------------

 
EXHIBIT D-3


FORM OF U.S. TAX CERTIFICATE


(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of July 13, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Rogers Corporation (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.


The undersigned has furnished its participating Lender with a certificate of its
non- U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:______________________________________
Name:
Title:


Date: ________ __, 20[__]


 
 

--------------------------------------------------------------------------------

 
EXHIBIT D-4


FORM OF U.S. TAX CERTIFICATE


(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of July 13, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Rogers Corporation (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:______________________________________
Name:
Title:
 
Date: ________ __, 20[__]
 